 

Exhibit 10.3

 

GENPREX, INC.

2018 EQUITY INCENTIVE PLAN

 

1

 

Purposes of the Plan.

2

 

 

 

 

2

 

Shares Subject to the Plan.

2

 

 

 

 

3

 

Administration of the Plan.

3

 

 

 

 

4

 

Stock Options.

7

 

 

 

 

5

 

Restricted Stock.

9

 

 

 

 

6

 

Restricted Stock Units.

9

 

 

 

 

7

 

Stock Appreciation Rights.

10

 

 

 

 

8

 

Performance Stock Units and Performance Shares.

11

 

 

 

 

9

 

Performance Awards.

11

 

 

 

 

10

 

Outside Director Limitations.

12

 

 

 

 

11

 

Leaves of Absence/Transfer Between Locations/Change of Status.

12

 

 

 

 

12

 

Transferability of Awards.

13

 

 

 

 

13

 

Adjustments; Dissolution or Liquidation

14

 

 

 

 

14

 

Change in Control.

14

 

 

 

 

15

 

Tax Matters.

16

 

 

 

 

16

 

Other Terms.

17

 

 

 

 

17

 

Term of Plan.

18

 

 

 

 

18

 

Amendment and Termination of the Plan.

18

 

 

 

 

19

 

Conditions Upon Issuance of Shares.

19

 

 

 

 

20

 

Stockholder Approval.

19

 

 

 

 

21

 

Definitions.

20

 

 

 

 

{01368/0003/00217497.1}

--------------------------------------------------------------------------------

 

1.Purposes of the Plan.

The purposes of this Plan are to attract and retain personnel for positions with
the Company, to provide additional incentive to Employees, Directors, and
Consultants (collectively, “Service Providers”), and to promote the success of
the Company’s business.

The Plan permits the grant of Incentive Stock Options to Employees and the grant
of Nonstatutory Stock Options, Stock Appreciation Rights, Restricted Stock,
Restricted Stock Units, Performance Shares, Performance Stock Units, and
Performance Awards to any Service Provider.

2.Shares Subject to the Plan.

(a)Allocation of Shares to Plan.  The maximum aggregate number of Shares that
may be issued under the Plan is:

(i)4,160,000 Shares, plus

(ii)a number of Shares equal to the number of shares of common stock of the
Company subject to outstanding awards granted under the Genprex, Inc. 2009 Stock
Plan that, after the Registration Date, expire or otherwise terminate without
having been exercised in full and a number of Shares equal to the number of
Shares of common stock of the Company issued under awards granted under the
Genprex, Inc. 2009 Stock Plan that, after the Registration Date, are forfeited
to the Company, tendered to or withheld by the Company for payment of an
exercise price or for tax withholding, or repurchased by the Company due to
failure to vest, with the maximum number of Shares that may be added to the Plan
under this Section 2(a)(i) being equal to 2,628,749 Shares, plus

(iii)any additional Shares that become available for issuance under the Plan
under Sections 2(b) and 2(c). The Shares may be authorized but unissued Common
Stock or Common Stock issued and then reacquired by the Company.

(b)Automatic Share Reserve Increase.  The number of Shares available for
issuance under the Plan will be increased on the first day of each Fiscal Year
beginning with the 2019 Fiscal Year, in an amount equal to the lesser of:

(i)5% of the total number of shares of all classes of the Company’s common stock
outstanding on the last day of the immediately preceding Fiscal Year, and

(ii)a lower number of Shares determined by the Administrator.

(c)Lapsed Awards.

(i)Options and Stock Appreciation Rights.  If an Option or Stock Appreciation
Right expires or becomes unexercisable without having been exercised in full or
is surrendered under an Exchange Program, the unissued Shares subject to the
Option or Stock Appreciation Right will become available for future issuance
under the Plan.

- 2 -

{01368/0003/00217497.1}

--------------------------------------------------------------------------------

 

(ii)Stock Appreciation Rights.  Only Shares actually issued pursuant to a Stock
Appreciation Right (i.e., the net Shares issued) will cease to be available
under the Plan; all remaining Shares originally subject to the Stock
Appreciation Right will remain available for future issuance under the Plan.

(iii)Full-Value Awards.  Shares issued pursuant to Awards of Restricted Stock,
Restricted Stock Units, Performance Shares, Performance Stock Units or
stock-settled Performance Awards that are reacquired by the Company due to
failure to vest or are forfeited to the Company will become available for future
issuance under the Plan.

(iv)Withheld Shares.  Shares used to pay the Exercise Price of an Award or to
satisfy tax withholding obligations related to an Award will become available
for future issuance under the Plan.

(v)Cash-Settled Awards.  If any portion of an Award under the Plan is paid to a
Participant in cash rather than Shares, that cash payment will not reduce the
number of Shares available for issuance under the Plan.

(d)Incentive Stock Options.  The maximum number of Shares that may be issued
upon the exercise of Incentive Stock Options will equal 200% of the aggregate
Share number stated in Section 2(a) plus, to the extent allowable under Code
Section 422, any Shares that become available for issuance under the Plan under
Sections 2(b) and 2(c).

(e)Adjustment.  The numbers provided in Sections 2(a), 2(b), and 2(d) will be
adjusted as a result of changes in capitalization referred to in Section 13.

(f)Substitute Awards.  If the Committee grants Awards in substitution for equity
compensation awards outstanding under a plan maintained by an entity acquired by
or consolidated with the Company, the grant of those substitute Awards will not
decrease the number of Shares available for issuance under the Plan.

3.Administration of the Plan.

(a)Procedure.

(i)General. The Plan will be administered by the Board or a Committee (the
“Administrator”). Different Administrators may administer the Plan with respect
to different groups of Service Providers. The Board may retain the authority to
concurrently administer the Plan with a Committee and may revoke the delegation
of some or all authority previously delegated.

(ii)Further Delegation. To the extent permitted by Applicable Laws, the Board or
a Committee may delegate to 1 or more Officers the authority to grant Awards to
Employees of the Company or any of its Subsidiaries who are not Officers,
provided that the delegation must specify any limitations on the authority
required by Applicable Laws, including the total number of Shares that may be
subject to the Awards granted by such Officer(s). Such delegation may be revoked
at any time by the Board or Committee. Any such Awards will be granted on the
form of Award Agreement most recently approved for use by the Board or a

- 3 -

{01368/0003/00217497.1}

--------------------------------------------------------------------------------

 

Committee made up solely of Directors, unless the resolutions delegating the
authority permit the Officer(s) to use a different form of Award Agreement
approved by the Board or a Committee made up solely of Directors.

(iii)Section 162(m).  When necessary or desirable for an Award to qualify as
“performance-based compensation” under Section 162(m) of the Code, the Committee
shall include at least two persons who are “outside directors” (as defined under
Section 162(m) of the Code) and at least two (or a majority if more than two
then serve on the Committee) such “outside directors” shall approve the grant of
such Award and determine (as applicable) the Performance Period and any
Performance Factors upon which vesting or settlement of any portion of such
Award is to be subject no later than the earlier of (a) the date 90 days after
the commencement of the applicable Performance Period, and (b) the date on which
25% of the Performance Period has elapsed, and in any event at a time when the
achievement of the applicable Performance Factors remains substantially
uncertain. When required by Section 162(m) of the Code, prior to settlement of
any such Award at least two (or a majority if more than two then serve on the
Committee) such “outside directors” then serving on the Committee shall
determine and certify in writing the extent to which such Performance Factors
have been timely achieved and the extent to which the Shares subject to such
Award have thereby been earned. Awards granted to Participants who are subject
to Section 16 of the Exchange Act must be approved by two or more “non-employee
directors” (as defined in the regulations promulgated under Section 16 of the
Exchange Act).  With respect to Participants whose compensation is subject to
Section 162(m) of the Code, and provided that such adjustments are consistent
with the regulations promulgated under Section 162(m) of the Code, the Committee
may adjust the performance goals to account for changes in law and accounting
and to make such adjustments as the Committee deems necessary or appropriate to
reflect the impact of extraordinary or unusual items, events or circumstances to
avoid windfalls or hardships, including without limitation (i) restructurings,
discontinued operations, extraordinary items, and other unusual or non-recurring
charges, (ii) an event either not directly related to the operations of the
Company or not within the reasonable control of the Company’s management, or
(iii) a change in accounting standards required by generally accepted accounting
principles. No Participant will be eligible to receive more than 1,175,000 (25%
of Share Reserve Shares) in any calendar year under this Plan pursuant to the
grant of Awards except that new Employees of the Company or a member of the
Company Group (including new Employees who are also officers and directors of
the Company or a member of the Company Group) are eligible to receive up to a
maximum of 2,350,000 (50% of Share Reserve Shares) in the calendar year in which
they commence their employment, and no Participant shall be granted a cash
settled award with a value greater than $2,000,000.

(b)Powers of the Administrator.  Subject to the terms of the Plan, any
limitations on delegations specified by the Board, and any requirements imposed
by Applicable Laws, the Administrator will have the authority, in its sole
discretion, to make any determinations and perform any actions deemed necessary
or advisable to administer the Plan including:

(i)to determine the Fair Market Value;

- 4 -

{01368/0003/00217497.1}

--------------------------------------------------------------------------------

 

(ii)to approve forms of Award Agreements for use under the Plan (provided that
all forms of Award Agreement must be approved by the Board or the Committee of
Directors acting as the Administrator);

(iii)to select the Service Providers to whom Awards may be granted and grant
Awards to such Service Providers;

(iv)to determine the number of Shares to be covered by each Award granted;

(v)to determine the terms and conditions, consistent with the Plan, of any Award
granted. Such terms and conditions may include, but are not limited to, the
Exercise Price, the time(s) when Awards may be exercised (which may be based on
performance criteria), any vesting acceleration or waiver of forfeiture
restrictions, and any restriction or limitation regarding any Award or the
Shares relating to an Award;

(vi)to institute and determine the terms and conditions of an Exchange Program;

(vii)to interpret the Plan and make any decisions necessary to administer the
Plan;

(viii)to establish, amend and rescind rules relating to the Plan, including
rules relating to sub-plans established to satisfy laws of jurisdictions other
than the United States or to qualify Awards for favorable tax treatment under
laws of jurisdictions other than the United States;

(ix)to interpret, modify or amend each Award (subject to Section 18), including
extending the Expiration Date and the post-termination exercisability period of
such modified or amended Awards;

(x)to allow Participants to satisfy tax withholding obligations in any manner
permitted by Section 15;

(xi)to delegate ministerial duties to any of the Company’s employees;

(xii)to authorize any person to take any steps and execute, on behalf of the
Company, any documents required for an Award previously granted by the
Administrator to be effective; and

(xiii)to allow Participants to defer the receipt of the payment of cash or the
delivery of Shares otherwise due to any such Participants under an Award.

(c)Termination of Status.

(i)Unless a Participant is on a leave of absence approved by the Company as set
forth in Section 11, the Participant’s status as a Service Provider will end at
midnight at the end of the last day the Participant actively provides services
for a member of the Company Group (the “Termination of Status Date”). The
Administrator has the sole discretion to determine

- 5 -

{01368/0003/00217497.1}

--------------------------------------------------------------------------------

 

the date on which a Participant stops actively providing services and whether a
Participant may still be considered to be providing services while on a leave of
absence and the Administrator may delegate this decision, other than with
respect to Officers, to the Company’s senior human resources officer.

(ii)This termination of status as a Service Provider will occur regardless of
the reason for such termination even if the termination is later found to be
invalid, in breach of employment laws in the jurisdiction where Participant is
providing services, or in violation of the terms of Participant’s employment or
service agreement, if any such agreement exists.

(iii)Unless otherwise expressly provided in an Award Agreement or otherwise
determined by the Administrator, a Participant’s right to vest in any Award
under the Plan will cease as of the Termination of Status Date and will not be
extended by any notice period, whether arising under contract, statute or common
law, including any period of “garden leave” or similar period mandated under
employment laws in the jurisdiction where the Participant is providing services.

(d)Grant Date.  The grant date of an Award (“Grant Date”) will be the date that
the Administrator makes the determination granting such Award or may be a later
date if such later date is designated by the Administrator on the date of the
determination or under an automatic grant policy. Notice of the determination
will be provided to each Participant within a reasonable time after the Grant
Date.

(e)Waiver.  The Administrator may waive any terms, conditions or restrictions.

(f)Fractional Shares.  Except as otherwise provided by the Administrator, any
fractional Shares that result from the adjustment of Awards will be canceled.
Any fractional Shares that result from vesting percentages will be accumulated
and vested on the date that an accumulated full Share is vested.

(g)Electronic Delivery.  The Company may deliver by e-mail or other electronic
means (including posting on a website maintained by the Company or by a third
party under contract with the Company or another member of the Company Group)
all documents relating to the Plan or any Award and all other documents that the
Company is required to deliver to its security holders (including prospectuses,
annual reports and proxy statements).

(h)Choice of Law; Choice of Forum.  The Plan, all Awards and all determinations
made and actions taken under the Plan, to the extent not otherwise governed by
the laws of the United States, will be governed by the laws of the State of
Delaware without giving effect to principles of conflicts of law. For purposes
of litigating any dispute that arises under this Plan, a Participant’s
acceptance of an Award is his or her consent to the jurisdiction of the State of
Delaware, and agreement that any such litigation will be conducted in Delaware
Court of Chancery, or the federal courts for the United States for the District
of Delaware, and no other courts, regardless of where a Participant’s services
are performed.

(i)Effect of Administrator’s Decision.  The Administrator’s decisions,
determinations and interpretations will be final and binding on all Participants
and any other holders of Awards.

- 6 -

{01368/0003/00217497.1}

--------------------------------------------------------------------------------

 

4.Stock Options.

(a)Stock Option Award Agreement.  Each Option will be evidenced by an Award
Agreement that will specify the number of Shares subject to the Option, its per
share exercise price (“Exercise Price”), its Expiration Date, and such other
terms and conditions as the Administrator determines. Each Option will be
designated in the Award Agreement as either an Incentive Stock Option or a
Nonstatutory Stock Option. An Option not designated as an Incentive Stock Option
is a Nonstatutory Stock Option.

(b)Exercise Price.  The Exercise Price for the Shares to be issued upon exercise
of an Option will be determined by the Administrator.

(c)Form of Consideration.  The Administrator will determine the acceptable forms
of consideration for exercising an Option and those forms of consideration will
be described in the Award Agreement. The consideration may consist of any
combination of the following, to the extent permitted by Applicable Laws:

(i)cash;

(ii)check or wire transfer;

(iii)promissory note;

(iv)other Shares that have a fair market value on the date of surrender equal to
the aggregate Exercise Price of the Shares as to which such Option will be
exercised. To the extent not prohibited by the Administrator, this shall include
the ability to tender Shares to exercise the Option and then use the Shares
received on exercise to exercise the Option with respect to additional Shares;

(v)consideration received by the Company under a cashless exercise arrangement
(whether through a broker or otherwise) implemented by the Company for the
exercise of Options that has been approved by the Board or a Committee of
Directors;

(vi)consideration received by the Company under a net exercise program under
which Shares are withheld from otherwise deliverable Shares that has been
approved by the Board or a Committee of Directors; and

(vii)any other consideration or method of payment to issue Shares (provided that
other forms of considerations may only be approved by the Board or a Committee
of Directors).

(d)Incentive Stock Option Limitations.

(i)The Exercise Price of an Incentive Stock Option may not be less than 100% of
the Fair Market Value on the Grant Date.

(ii)To the extent that the aggregate fair market value of the shares with
respect to which incentive stock options under Code Section 422(b) are
exercisable for the first

- 7 -

{01368/0003/00217497.1}

--------------------------------------------------------------------------------

 

time by a Participant during any calendar year (under all plans and agreements
of the Company Group) exceeds $100,000, the incentive stock options whose value
exceeds $100,000 will be treated as nonstatutory stock options. Incentive stock
options will be considered in the order in which they were granted. For this
purpose the fair market value of the shares subject to an option will be
determined as of the grant date of each option.

(iii)The Expiration Date of an Incentive Stock Option will be the day prior to
the 10th anniversary of the Grant Date or any earlier date provided in the Award
Agreement, subject to clause (iv) below.

(iv)The following rules apply to Incentive Stock Options granted to Participants
who own stock representing more than 10% of the total combined voting power of
all classes of stock of the Company or any Parent or Subsidiary of the Company:

(1)the Expiration Date of the Incentive Stock Option may not be after the day
prior to the 5th anniversary of the Grant Date; and

(2)the Exercise Price may not be less than 110% of the Fair Market Value on the
Grant Date.

If an Option is designated in the Administrator action that granted it as an
Incentive Stock Option but the terms of the Option do not comply with Sections
4(d)(iv)(1) and 4(d)(iv)(2), then the Option will not qualify as an Incentive
Stock Option. All Options granted under the Plan are Nonstatutory Stock Options
unless specifically designated as Incentive Stock Options in the Award Agreement
pursuant to which such Options are granted.

(e)Exercise of Option.  An Option is exercised when the Company receives: (i) a
notice of exercise (in such form as the Administrator may specify from time to
time) from the person entitled to exercise the Option and (ii) full payment for
the Shares with respect to which the Option is exercised (together with
applicable withholding taxes). Shares issued upon exercise of an Option will be
issued in the name of the Participant. Until the Shares are issued (as evidenced
by the entry on the books of the Company or of a duly authorized transfer agent
of the Company), no right to vote or receive dividends or any other rights as a
stockholder will exist with respect to the Shares subject to an Option, despite
the exercise of the Option. The Company will issue (or cause to be issued) such
Shares promptly after the Option is exercised. An Option may not be exercised
for a fraction of a Share. Exercising an Option in any manner will decrease the
number of Shares thereafter available, both for purposes of the Plan and for
purchase under the Option, by the number of Shares as to which the Option is
exercised.

(f)Expiration of Options.  Subject to Section 4(d), an Option’s Expiration Date
will be set forth in the Award Agreement. An Option may expire before its
expiration date under Sections 14 or 16(b) or under the Award Agreement.

(g)Tolling of Expiration.  If exercising an Option prior to its expiration is
not permitted because of Applicable Laws, other than the rules of any stock
exchange or quotation system on which the Common Stock is listed or quoted, the
Option will remain exercisable until 30 days after the first date on which
exercise would no longer be prevented by such provisions. If this would result
in the Option remaining exercisable past its Expiration Date, then it will
remain

- 8 -

{01368/0003/00217497.1}

--------------------------------------------------------------------------------

 

exercisable only until the end of the later of (x) the first day on which its
exercise would not be prevented by Section 19(a) and (y) its Expiration Date.

5.Restricted Stock.

(a)Restricted Stock Award Agreement.  Each Award of Restricted Stock will be
evidenced by an Award Agreement that will specify the Period of Restriction (if
any), the number of Shares granted, and such other terms and conditions as the
Administrator determines. Unless the Administrator determines otherwise, Shares
of Restricted Stock will be held in escrow until the end of the Period of
Restriction applicable to such Shares. All grants of Restricted Stock and
interpretative decisions about Restricted Stock may only be made by the
Administrator.

(b)Restrictions:

(i)Except as provided in this Section 5 or the Award Agreement, Shares of
Restricted Stock may not be sold, transferred, pledged, assigned, or otherwise
alienated until the end of the Period of Restriction applicable to such Shares.

(ii)During the Period of Restriction, Service Providers holding Shares of
Restricted Stock may exercise full voting rights with respect to those Shares,
unless the Administrator determines otherwise.

(iii)During the Period of Restriction, Service Providers holding Shares of
Restricted Stock will not be entitled to receive dividends and other
distributions paid with respect to such Shares, unless the Administrator
provides otherwise. If the Administrator provides that dividends and
distributions will be received and any such dividends or distributions are paid
in cash they will be subject to the same provisions regarding forfeitability as
the Shares of Restricted Stock with respect to which they were paid and if such
dividend or distributions are paid in Shares, the Shares will be subject to the
same restrictions on transferability and forfeitability as the Shares of
Restricted Stock with respect to which they were paid and, unless the
Administrator determines otherwise, the Company will hold such Shares until the
restrictions on the Shares of Restricted Stock with respect to which they were
paid have lapsed.

(iv)Except as otherwise provided in this Section 5 or an Award Agreement, Shares
of Restricted Stock covered by each Restricted Stock Award made under the Plan
will be released from escrow when practicable after the last day of the
applicable Period of Restriction.

(v)The Administrator may impose, prior to grant, or remove any restrictions on
Shares of Restricted Stock.

6.Restricted Stock Units.

(a)Restricted Stock Unit Award Agreement.  Each Award of Restricted Stock Units
will be evidenced by an Award Agreement that will specify the terms, conditions,
and restrictions related to the grant, including the number of Restricted Stock
Units.

(b)Vesting Criteria and Other Terms.  The Administrator will set vesting
criteria that, depending on the extent to which the criteria are met, will
determine the number of Restricted

- 9 -

{01368/0003/00217497.1}

--------------------------------------------------------------------------------

 

Stock Units paid out to the Participant. The Administrator may set vesting
criteria based upon the achievement of Company-wide, divisional, business unit,
or individual goals (that may include continued employment or service) or any
other basis determined by the Administrator in its sole discretion.

(c)Earning Restricted Stock Units.  Upon meeting the applicable vesting
criteria, the Participant will have earned the Restricted Stock Units and will
be paid as determined in Section 6(d). The Administrator may reduce or waive any
criteria that must be met to earn the Restricted Stock Units.

(d)Form and Timing of Payment.  Payment of earned Restricted Stock Units will be
made when practicable after the date set forth in the Award Agreement and
determined by the Administrator. The Administrator may settle earned Restricted
Stock Units in cash, Shares, or a combination of both.

7.Stock Appreciation Rights.

(a)Stock Appreciation Right Award Agreement.  Each Stock Appreciation Right
grant will be evidenced by an Award Agreement that will specify the Exercise
Price (which may not be less than 100% of Fair Market Value on the Grant Date),
its Expiration Date, the conditions of exercise, and such other terms and
conditions as the Administrator determines.

(b)Payment of Stock Appreciation Right Amount.  When a Participant exercises a
Stock Appreciation Right, he or she will be entitled to receive a payment from
the Company equal to:

(i)the difference between the Fair Market Value on the date of exercise and the
Exercise Price multiplied by

(ii)the number of Shares with respect to which the Stock Appreciation Right is
exercised.

Payment upon Stock Appreciation Right exercise may be made in cash, in Shares of
equivalent value, or any combination of cash and Shares, with the determination
of form of payment made by the Administrator. Shares issued upon exercise of a
Stock Appreciation Right will be issued in the name of the Participant. Until
Shares are issued (as evidenced by the entry on the books of the Company or of a
duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder will exist with respect to the
Shares subject to a Stock Appreciation Right, despite the exercise of the Stock
Appreciation Right. The Company will issue (or cause to be issued) such Shares
promptly after the Stock Appreciation Right is exercised. A Stock Appreciation
Right may not be exercised for a fraction of a Share.

Exercising a Stock Appreciation Right in any manner will decrease (x) the number
of Shares thereafter available under the Stock Appreciation Right by the number
of Shares as to which the Stock Appreciation Right is exercised and (y) the
number of Shares thereafter available under the Plan by the number of Shares
issued upon such exercise.

- 10 -

{01368/0003/00217497.1}

--------------------------------------------------------------------------------

 

(c)Expiration of Stock Appreciation Rights.  A Stock Appreciation Right’s
Expiration Date will be set forth in the Award Agreement. A Stock Appreciation
Right may expire before its expiration date under Sections 14 or 16(b) or under
the Award Agreement.

(d)Tolling of Expiration.  If exercising an Stock Appreciation Right prior to
its expiration is not permitted because of Applicable Laws, other than the rules
of any stock exchange or quotation system on which the Common Stock is listed or
quoted, the Stock Appreciation Right will remain exercisable until 30 days after
the first date on which exercise would no longer be prevented by such
provisions. If this would result in the Stock Appreciation Right remaining
exercisable past its Expiration Date, then it will remain exercisable only until
the end of the later of (x) the first day on which its exercise would not be
prevented by Section 19(a) and (y) its Expiration Date.

8.Performance Stock Units and Performance Shares.

(a)Award Agreement.  Each Award of Performance Stock Units/Shares will be
evidenced by an Award Agreement that will specify the time period during which
the performance objectives or other vesting provisions will be measured which
shall not exceed 5 years (“Performance Period”) and the material terms of the
Award. The Administrator may set performance objectives based upon the
achievement of Company-wide, divisional, business unit or individual goals
(including, but not limited to, continued employment or service) or any other
basis determined by the Administrator.

(b)Value of Performance Stock Units/Shares.  Each Performance Stock Unit will
have an initial value established by the Administrator on or before the Grant
Date. Each Performance Share will have an initial value equal to the Fair Market
Value on the Grant Date.

(c)Performance Objectives and Other Terms.  The Administrator will set
performance objectives or other vesting provisions (that may include continued
employment or service). These objectives or vesting provisions may determine the
number or value of Performance Stock Units/Shares paid out.

(d)Earning of Performance Stock Units/Shares.  After an applicable Performance
Period has ended, the holder of Performance Stock Units/Shares will be entitled
to receive a payout of the number of Performance Stock Units/Shares earned by
the Participant over the Performance Period. The Administrator may reduce or
waive any performance objectives or other vesting provisions for such
Performance Stock Unit/Share.

(e)Payment of Performance Stock Units/Shares.  Payment of earned Performance
Stock Units/Shares will be made when practicable after the end of the applicable
Performance Period. Payment with respect to earned Performance Stock
Units/Shares may be made in cash, in Shares of equivalent value, or any
combination of cash and Shares, with the determination of form of payment made
by the Administrator.

9.Performance Awards.

(a)Award Agreement.  Each Performance Award will be evidenced by an Award
Agreement that will specify the Performance Period and the material terms of the
Award. The

- 11 -

{01368/0003/00217497.1}

--------------------------------------------------------------------------------

 

Administrator may set performance objectives based upon the achievement of
Company-wide, divisional, business unit or individual goals (including, but not
limited to, continued employment or service) or any other basis determined by
the Administrator.

(b)Value of Performance Awards.  Each Performance Award’s threshold, target, and
maximum payout values will be established by the Administrator on or before the
Grant Date.

(c)Performance Objectives and Other Terms.  The Administrator will set
performance objectives or other vesting provisions (that may include continued
employment or service). These objectives or vesting provisions will determine
the value of the payout for the Performance Awards.

(d)Earning of Performance Awards.  After an applicable Performance Period has
ended, the holder of a Performance Award will be entitled to receive a payout
for the Performance Award earned by the Participant over the Performance Period.
The Administrator may reduce or waive any performance objectives or other
vesting provisions for such Performance Award.

(e)Payment of Performance Awards.  Payment of earned Performance Awards will be
made when practicable after the end of the applicable Performance Period.
Payment with respect to earned Performance Awards will be made in cash, in
Shares of equivalent value, or any combination of cash and Shares, with the
determination of form of payment made by the Administrator at the time of
payment.

10.Outside Director Limitations.

No Outside Director may be granted, in any Fiscal Year, Awards with a grant date
fair value (determined under U.S. generally accepted accounting principles) of
more than $1,000,000, increased to $2,000,000 in connection with his or her
initial service as an Outside Director. Awards granted to an individual while he
or she was an Employee, or while he or she was a Consultant but not an Outside
Director, will not count for purpose of this limitation.

11.Leaves of Absence/Transfer Between Locations/Change of Status.

(a)General.  Unless otherwise provided by the Administrator, a Participant will
not cease to be an Employee in the case of (i) any leave of absence approved by
the Company or other member of the Company Group employing such Employee or (ii)
any transfer between locations of the Company or members of the Company Group.

(b)Vesting.  Unless a leave policy approved by the Administrator provides
otherwise or it is otherwise required by Applicable Law, vesting of Awards
granted under the Plan will continue only for Participants on an approved leave
of absence.

(c)Incentive Stock Option Status.  If a Participant’s leave of absence approved
by the Company or other member of the Company Group employing such Employee
exceeds 3 months and reemployment upon expiration of such leave is not
guaranteed by statute or contract, then 3 months following the 1st day of such
leave the Participant will no longer be an employee for incentive stock option
purposes. If reemployment upon expiration of such leave of absence is not

- 12 -

{01368/0003/00217497.1}

--------------------------------------------------------------------------------

 

guaranteed by statute or contract, then 6 months following the 1st day of such
leave any Incentive Stock Option held by the Participant will cease to be
treated as an Incentive Stock Option and will be treated for tax purposes as a
Nonstatutory Stock Option.

(d)Protected Leaves.

(i)Any leave of absence by a Participant will be subject to any Applicable Laws
that apply to leaves of absence.

(ii)For a Participant on a military leave, if required by Applicable Laws,
vesting will continue for the longest period that vesting continues under any
other statutory or Company-approved leave of absence. When a Participant returns
from military leave (under conditions that would entitle him or her to such
protection under the Uniformed Services Employment and Reemployment Rights Act),
the Participant will be given vesting credit to the same extent as if the
Participant had continued to provide services to the Company or other member of
the Company Group, as applicable, through the military leave.

(e)Changes in Status.  If a Participant who is an Employee has a reduction in
hours worked, the Administrator may unilaterally:

(i)make a corresponding reduction in the number of Shares or cash amount subject
to any portion of an Award that is scheduled to vest or become payable after the
date of such extend leave or reduction in hours; and

(ii)in lieu of or in combination with such a reduction, extend the vesting or
payment schedule applicable to such Award.

If any such reduction occurs, the Participant will have no right to any portion
of the Award that is reduced.

(f)Determinations.  The effect of a Company-approved leave of absence, a
transfer, or a Participant’s reduction in hours of employment or service on the
vesting of an Award shall be determined, under policies reviewed by the
Administrator, by the Company’s senior human resources officer or other person
performing that function or, with respect to Directors or Officers by the
Compensation Committee of the Board, and any such determination will be final.

12.Transferability of Awards.

(a)General Rule.  Unless determined otherwise by the Administrator, or otherwise
required by Applicable Laws, an Award may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution and may be exercised, during the lifetime of
the Participant, only by the Participant. If the Administrator makes an Award
transferable, the Award will be limited by any additional terms and conditions
imposed by the Administrator. Any unauthorized transfer of an Award will be
void.

(b)Domestic Relations Orders.  If approved by the Administrator, an Award may be
transferred under a domestic relations order, official marital settlement
agreement or other

- 13 -

{01368/0003/00217497.1}

--------------------------------------------------------------------------------

 

divorce or separation instrument as permitted by Treasury Regulations Section
1.421-1(b)(2). An Incentive Stock Option may be converted into a Nonstatutory
Stock Option as a result of such transfer.

(c)Limited Transfers for the Benefit of Family Members.  The Administrator may
permit an Award or Share issued under this Plan to be assigned or transferred
subject to the applicable limitations, set forth in the General Instructions to
Form S-8 Registration Statement under the Securities Act, if applicable, and any
other Applicable Laws.

(d)Permitted Transferees.  Any individual or entity to whom an Award is
transferred will be subject to all of the terms and conditions applicable to the
Participant who transferred the Award, including the terms and conditions in
this Plan and the Award Agreement. If an Award is unvested then the service of
the Participant will continue to determine whether the Award will vest and any
Expiration Date.

13.Adjustments; Dissolution or Liquidation.

(a)Adjustments.  If any extraordinary dividend or other extraordinary
distribution (whether in cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, issuance of warrants or other rights
to acquire securities of the Company, other change in the corporate structure of
the Company affecting the Shares, or any similar equity restructuring
transaction, as that term is used in Statement of Financial Accounting Standards
Board Accounting Standards Codification Topic 718 (or any of its successors)
affecting the Shares occurs (including, without limitation, a Change in
Control), the Administrator, to prevent diminution or enlargement of the
benefits or potential benefits intended to be provided under the Plan, will
adjust the number and class of shares that may be delivered under the Plan
and/or the number, class, and price of shares covered by each outstanding Award,
and the numerical Share limits in Section 2 in such a manner as it deems
equitable. Notwithstanding the foregoing, the conversion of any convertible
securities of the Company and ordinary course repurchases of shares or other
securities of the Company will not be treated as an event that will require
adjustment.

(b)Dissolution or Liquidation.  In the event of the proposed dissolution or
liquidation of the Company, the Administrator will notify each Participant when
practicable prior to the effective date of such proposed transaction. To the
extent it has not been previously exercised, an Award will terminate immediately
prior to the consummation of such proposed action.

14.Change in Control.

(a)Administrator Discretion.  If a Change in Control or a merger of the Company
with or into another corporation or other entity occurs, each outstanding Award
will be treated as the Administrator determines, including, without limitation,
that such Award be continued by the successor corporation or a Parent or
Subsidiary of the successor corporation.

(b)Identical Treatment Not Required.  The Administrator need not take the same
action or actions with respect to all Awards or portions thereof or with respect
to all Participants.

- 14 -

{01368/0003/00217497.1}

--------------------------------------------------------------------------------

 

The Administrator may take different actions with respect to the vested and
unvested portions of an Award. The Administrator will not be required to treat
all Awards similarly in the transaction.

(c)Continuation.  An Award will be considered continued if, following the Change
in Control or merger:

(i)the Award confers the right to purchase or receive, for each Share subject to
the Award immediately prior to the transaction, the consideration (whether
stock, cash, or other securities or property) received in the transaction by
holders of Shares for each Share held on the effective date of the transaction
(and if holders were offered a choice of consideration, the type of
consideration received by the holders of a majority of the outstanding Shares);
provided that if the consideration received in the transaction is not solely
common stock of the successor corporation or its Parent, the Administrator may,
with the consent of the successor corporation, provide for the consideration to
be received upon exercising an Option or Stock Appreciation Right or upon the
payout of a Restricted Stock Unit, Performance Stock Unit, Performance Share or
Performance Award, for each Share subject to such Award, to be solely common
stock of the successor corporation or its Parent equal in fair market value to
the per share consideration received by holders of Common Stock in the
transaction; or

(ii)the Award is terminated in exchange for an amount of cash and/or property,
if any, equal to the amount that would have been attained upon the exercise of
such Award or realization of the Participant’s rights as of the date of the
occurrence of the transaction. Any such cash or property may be subjected to any
escrow applicable to holders of Common Stock in the Change of Control. If as of
the date of the occurrence of the transaction the Administrator determines that
no amount would have been attained upon the exercise of such Award or
realization of the Participant’s rights, then such Award may be terminated by
the Company without payment. The amount of cash or property can be subjected to
vesting and paid to the Participant over the original vesting schedule of the
Award.

(iii)Notwithstanding anything in this Section 14(c) to the contrary, an Award
that vests, is earned or paid-out upon the satisfaction of one or more
performance goals will not be considered assumed if the Company or its successor
modifies any of such performance goals without the Participant’s consent;
provided, however, a modification to such performance goals only to reflect the
successor corporation’s post-transaction corporate structure will not invalidate
an otherwise valid Award assumption.

(d)The Administrator will have authority to modify Awards in connection with a
Change in Control or merger:

(i)in a manner that causes them to lose their tax-preferred status,

(ii)to terminate any right a Participant has to exercise an Option prior to
vesting in the Shares subject to the Option (i.e., “early exercise”), so that
following the closing of the transaction the Option may only be exercised to the
extent it is vested;

(iii)to reduce the Exercise Price subject to the Award in a manner that is
disproportionate to the increase in the number of Shares subject to the Award,
as long as the amount that would be received upon exercise of the Award
immediately before and immediately

- 15 -

{01368/0003/00217497.1}

--------------------------------------------------------------------------------

 

following the closing of the transaction is equivalent and the adjustment
complies with Treasury Regulation Section 1.409A-1(b)(v)(D); and

(iv)to suspend a Participant’s right to exercise an Option during a limited
period of time preceding and or following the closing of the transaction without
Participant consent if such suspension is administratively necessary or
advisable to permit the closing of the transaction.

(e)Non-Continuation.  If the successor corporation does not continue for an
Award (or some portion such Award), the Participant will fully vest in (and have
the right to exercise) 100% of the then-unvested Shares subject to his or her
outstanding Options and Stock Appreciation Rights, all restrictions on 100% of
the Participant’s outstanding Restricted Stock and Restricted Stock Units will
lapse, and, regarding 100% of Participant’s outstanding Awards with
performance-based vesting, all performance goals or other vesting criteria will
be treated as achieved at 100% of target levels and all other terms and
conditions met. In no event will vesting of an Award accelerate as to more than
100% of the Award. If Options or Stock Appreciation Rights are not continued
when a Change in Control or a merger of the Company with or into another
corporation or other entity occurs, the Administrator will notify the
Participant in writing or electronically that the Participant’s vested Options
or Stock Appreciation Rights (after considering the foregoing vesting
acceleration, if any) will be exercisable for a period of time determined by the
Administrator in its sole discretion and all of the Participant’s Options or
Stock Appreciation Rights will terminate upon the expiration of such period
(whether vested or unvested).

(f)Outside Director Awards.  With respect to Awards granted to an Outside
Director that are continued, if on the date of or following such continuation
the Participant’s status as a Director or a director of the successor
corporation, as applicable, is terminated other than upon a voluntary
resignation by the Participant that is not at the request of the acquirer, then
the Participant will fully vest in and have the right to exercise Options and/or
Stock Appreciation Rights as to all of the Shares underlying such Award,
including those Shares not otherwise vested or exercisable, all restrictions on
Restricted Stock and Restricted Stock Units will lapse, and, with respect to
Awards with performance-based vesting, all performance goals or other vesting
criteria will be treated as achieved at 100% of target levels and all other
terms and conditions met.

15.Tax Matters.

(a)Withholding Requirements.  Prior to the delivery of any Shares or cash under
an Award (or exercise thereof) or such earlier time as any tax withholding
obligations are due, the Company may deduct or withhold, or require a
Participant to remit to the Company, an amount sufficient to satisfy any taxes
(including the Participant’s social tax obligations) required to be withheld
with respect to such Award (or exercise thereof).

(b)Withholding Arrangements.  The Administrator, in its sole discretion and
under such procedures as it may specify from time to time, may permit or may
require a Participant to satisfy such tax withholding obligations, in whole or
in part by (without limitation) (i) paying cash, (ii) electing to have the
Company withhold otherwise deliverable cash (including cash from

- 16 -

{01368/0003/00217497.1}

--------------------------------------------------------------------------------

 

the sale of Shares issued to Participant) or Shares having a fair market value
equal to the minimum statutory amount required to be withheld or a greater
amount if that would not result in unfavorable financial accounting treatment,
(iii) delivering to the Company already-owned Shares having a fair market value
equal to the minimum statutory amount required to be withheld, or (iv) requiring
the Participant to engage in a cashless exercise transaction (whether through a
broker or otherwise) implemented by the Company in connection with the Plan. The
fair market value of the Shares to be withheld or delivered will be determined
as of the date the taxes must be withheld.

(c)Compliance With Code Section 409A.  Except as otherwise determined by the
Administrator, it is intended that Awards will be designed and operated so that
they are either exempt from the application of Code Section 409A or comply with
any requirements necessary to avoid the imposition of additional tax under Code
Section 409A(a)(1)(B) so that the grant, payment, settlement or deferral will
not be subject to the additional tax or interest applicable under Code Section
409A and the Plan and each Award Agreement will be interpreted consistent with
this intent. This Section 15(c) is not a guarantee to any Participant of the
consequences of his or her Awards.

16.Other Terms.

(a)No Effect on Employment or Service.  Neither the Plan nor any Award will
confer upon a Participant any right regarding continuing the Participant’s
relationship as a Service Provider with the Company or member of the Company
Group, nor will they interfere with the Participant’s right, or the
Participant’s employer’s right, to terminate such relationship with or without
cause, to the extent permitted by Applicable Laws.

(b)Forfeiture Events.

(i)All Awards granted under the Plan will be subject to recoupment under any
clawback policy that the Company is required to adopt pursuant to the listing
standards of any national securities exchange or association on which the
Company’s securities are listed or as is otherwise required by the Dodd-Frank
Wall Street Reform and Consumer Protection Act or other Applicable Laws. In
addition, the Administrator may impose such other clawback, recovery or
recoupment provisions in an Award Agreement as the Administrator determines
necessary or appropriate, including but not limited to a reacquisition right
regarding previously acquired Shares or other cash or property. Unless this
Section 16(b) is specifically mentioned and waived in an Award Agreement or
other document, no recovery of compensation under a clawback policy or otherwise
will give a Participant the right to resign for “good reason” or “constructive
termination” (or similar term) under any agreement with the Company.

(ii)The Administrator may specify in an Award Agreement that the Participant’s
rights, payments, and benefits with respect to an Award will be subject to
reduction, cancellation, forfeiture, or recoupment upon the occurrence of
specified events, in addition to any otherwise applicable vesting or performance
conditions of an Award. In the event of termination of such Participant’s status
as Service Provider for Cause or any act by a Participant, whether before or
after such Participant’s Termination Status Date, that would constitute cause

- 17 -

{01368/0003/00217497.1}

--------------------------------------------------------------------------------

 

for termination of such Participant’s status as a Service Provider, all Awards
will terminate immediately.  

(iii)If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under securities laws, any Participant who (i)
knowingly or through gross negligence engaged in the misconduct or who knowingly
or through gross negligence failed to prevent the misconduct or (ii) is one of
the individuals subject to automatic forfeiture under Section 304 of the
Sarbanes-Oxley Act of 2002, must reimburse the Company the amount of any payment
in settlement of an Award earned or accrued during the 12-month period following
the first public issuance or filing with the United States Securities and
Exchange Commission (whichever first occurred) of the financial document
embodying such financial reporting requirement.

17.Term of Plan.

Subject to Section 20, the Plan will become effective upon the business day
immediately prior to the Registration Date. It will continue in effect until
terminated under Section 18, but no Incentive Stock Options may be granted after
10 years from the date the Plan is adopted by the Board and Section 2(b) will
operate only until the 10th anniversary of the date the Plan is adopted by the
Board.

18.Amendment and Termination of the Plan.

(a)Amendment and Termination.  The Board or Compensation Committee of the Board
may amend, alter, suspend or terminate the Plan.

(b)Stockholder Approval.  The Company will obtain stockholder approval of any
Plan amendment to the extent necessary or desirable to comply with Applicable
Laws.

(c)Consent of Participants Generally Required.  Subject to Section 18(d) below,
no amendment, alteration, suspension or termination of the Plan or an Award
under it will materially impair the rights of any Participant without a signed,
written agreement between the Participant and the Company. Termination of the
Plan will not affect the Administrator’s ability to exercise the powers granted
to it regarding Awards granted under the Plan prior to such termination.

(d)Exceptions to Consent Requirement.

(i)A Participant’s rights will not be deemed to have been impaired by any
amendment, alteration, suspension or termination if the Administrator, in its
sole discretion, determines that the amendment, alteration, suspension or
termination taken as a whole, does not materially impair the Participant’s
rights; and

(ii)Subject to any limitations of Applicable Laws, the Administrator may amend
the terms of any one or more Awards without the affected Participant’s consent
even if it does materially impair the Participant’s right if such amendment is
done

- 18 -

{01368/0003/00217497.1}

--------------------------------------------------------------------------------

 

(1)in a manner permitted under the Plan,

(2)to maintain the qualified status of the Award as an Incentive Stock Option
under Code Section 422,

(3)to change the terms of an Incentive Stock Option, if such change results in
impairment of the Award only because it impairs the qualified status of the
Award as an Incentive Stock Option under Code Section 422,

(4)to clarify the manner of exemption from Code Section 409A or compliance with
any requirements necessary to avoid the imposition of additional tax under Code
Section 409A(a)(1)(B), or

(5)to comply with other Applicable Laws.

19.Conditions Upon Issuance of Shares.

(a)Legal Compliance.  Shares will not be issued pursuant to the exercise of an
Award unless the exercise of such Award and the issuance and delivery of such
Shares will comply with Applicable Laws. If required by the Administrator,
issuance will be further subject to the approval of counsel for the Company with
respect to such compliance. The inability of the Company to obtain authority
from any regulatory body having jurisdiction or to complete or comply with the
requirements of any Applicable Laws will relieve the Company of any liability
regarding the failure to issue or sell such Shares as to which such authority,
registration, qualification or rule compliance was not obtained and the
Administrator reserves the authority, without the consent of a Participant, to
terminate or cancel Awards with or without consideration in such a situation.

(b)Investment Representations.  As a condition to the exercise of an Award, the
Company may require the person exercising such Award to represent and warrant
during any such exercise that the Shares are being purchased only for investment
and with no present intention to sell or distribute such Shares if, in the
opinion of counsel for the Company, such a representation is required.

(c)Failure to Accept Award.  If a Participant has not accepted an Award or has
not taken all administrative and other steps (e.g. setting up an account with a
broker designated by the Company) necessary for the Company to issue Shares upon
the vesting, exercise, or settlement of the Award prior to the first date the
Shares subject such Award are scheduled to vest, then the Award will be
cancelled on such date and the Shares subject to such Award immediately will
revert to the Plan for no additional consideration unless otherwise provided by
the Administrator.

20.Stockholder Approval.

The Plan will be subject to approval by the stockholders of the Company within
12 months after the date the Plan is adopted by the Board. Such stockholder
approval will be obtained in the manner and to the degree required under
Applicable Laws.

- 19 -

{01368/0003/00217497.1}

--------------------------------------------------------------------------------

 

21.Definitions.

The following definitions are used in this Plan:

(a)“Applicable Laws” means the requirements relating to the administration of
equity-based awards and the related issuance of Shares under U.S. state
corporate laws, U.S. federal and state securities laws, the Code, any stock
exchange or quotation system on which the Common Stock is listed or quoted and,
only to the extent applicable with respect to an Award or Awards, the tax,
securities or exchange control laws of any jurisdictions other than the United
States where Awards are, or will be, granted under the Plan. Reference to a
section of an Applicable Law or regulation related to that section shall include
such section or regulation, any valid regulation issued under such section, and
any comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.

(b)“Award” means, individually or collectively, a grant under the Plan of
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Stock Units, Performance Shares, or Performance Awards.

(c)“Award Agreement” means the written or electronic agreement setting forth the
terms applicable to an Award granted under the Plan. The Award Agreement is
subject to the terms of the Plan.

(d)“Board” means the Board of Directors of the Company.

(e)“Cause” means (i) the commission of an act of theft, embezzlement, fraud, or
dishonesty, (ii) a breach of fiduciary duty to the Company or a member of the
Company Group including misappropriation of any Company corporate opportunity,
(iii) violation of the terms of Employee’s Confidential Information, Assignment
of Inventions, and Noncompetition Agreement with the Company, (iv) final
conviction of a felony that adversely affects the Company (with all appeals
exhausted), or (v) a failure to materially perform the customary duties of
Employee’s employment.

(f)“Change in Control” means the occurrence of any of the following events:

(i)A change in the ownership of the Company which occurs on the date that any
one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, with the stock held by such Person,
constitutes more than 50% of the total voting power of the stock of the Company;
provided, that for this subsection, the acquisition of additional stock by any
one Person, who prior to such acquisition is considered to own more than 50% of
the total voting power of the stock of the Company will not be considered a
Change in Control. Further, if the stockholders of the Company immediately
before such change in ownership continue to retain immediately after the change
in ownership, in substantially the same proportions as their ownership of shares
of the Company’s voting stock immediately prior to the change in ownership,
direct or indirect beneficial ownership of 50% or more of the total voting power
of the stock of the Company, such event shall not be considered a Change in
Control under this Section 21(e)(i). For this purpose, indirect beneficial
ownership shall include, without limitation, an interest resulting from
ownership of the voting securities of one or more

- 20 -

{01368/0003/00217497.1}

--------------------------------------------------------------------------------

 

corporations or other business entities which own the Company, as the case may
be, either directly or through one or more subsidiary corporations or other
business entities; or

(ii)A change in the effective control of the Company which occurs on the date a
majority of members of the Board is replaced during any 12-month period by
Directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the appointment or election. For this Section
21(e)(ii), if any Person is in effective control of the Company, the acquisition
of additional control of the Company by the same Person will not be considered a
Change in Control; or

(iii)A change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any Person acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such Person
or Persons) assets from the Company that have a total gross fair market value
equal to or more than 50% of the total gross fair market value of all of the
assets of the Company immediately prior to such acquisition or acquisitions;
provided, that for this Section 21(e)(iii), the following will not constitute a
change in the ownership of a substantial portion of the Company’s assets:

(1)a transfer to an entity controlled by the Company’s stockholders immediately
after the transfer, or

(2)a transfer of assets by the Company to:

(A)a stockholder of the Company (immediately before the asset transfer) in
exchange for or with respect to the Company’s stock,

(B)an entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company,

(C)a Person, that owns, directly or indirectly, 50% or more of the total value
or voting power of all the outstanding stock of the Company, or

(D)an entity, at least 50% of the total value or voting power of which is owned,
directly or indirectly, by a Person described in subsections 21(e)(iii)(2)(A) to
21(e)(iii)(2)(C).

For this definition, gross fair market value means the value of the assets of
the Company, or the value of the assets being disposed of, determined without
regard to any liabilities associated with such assets. For this definition,
persons will be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction with the Company.

A transaction will not be a Change in Control:

(iv)unless the transaction qualifies as a change in control event within the
meaning of Code Section 409A; or

- 21 -

{01368/0003/00217497.1}

--------------------------------------------------------------------------------

 

(v)if its sole purpose is to (1) change the state of the Company’s
incorporation, or (2) create a holding company owned in substantially the same
proportions by the persons who held the Company’s securities immediately before
such transaction.

(g)“Code” means the Internal Revenue Code of 1986. Reference to a section of the
Code or regulation related to that section shall include such section or
regulation, any valid regulation issued under such section, and any comparable
provision of any future legislation or regulation amending, supplementing or
superseding such section or regulation.

(h)“Committee” means a committee of Directors or of other individuals satisfying
Applicable Laws appointed by the Board.

(i)“Common Stock” means the common stock of the Company.

(j)“Company” means Genprex, Inc., a Delaware corporation, or any of its
successors.

(k)“Company Group” means the Company, any Parent or Subsidiary of the Company,
and any entity that, from time to time and at the time of any determination,
directly or indirectly, is in control of, is controlled by or is under common
control with the Company.

(l)“Consultant” means any natural person engaged by a member of the Company
Group to render bona fide services to such entity, provided the services (i) are
not in connection with the offer or sale of securities in a capital raising
transaction, and (ii) do not directly promote or maintain a market for the
Company’s securities. A Consultant must be a person to whom the issuance of
Shares registered on Form S-8 under the Securities Act is permitted.

(m)“Director” means a member of the Board.

(n)“Disability” means, with respect to a Participant, the inability of such
Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or that has lasted or can be expected to last for a continuous
period of not less than 12 months, as provided in Sections 22(e)(3) and
409A(a)(2)(c)(i) of the Code, and will be determined by the Board on the basis
of such medical evidence as the Board deems warranted under the circumstances.

(o)“Employee” means any person, including Officers and Directors, employed by
the Company or any member of the Company Group. However, with respect to
Incentive Stock Options, an Employee must be employed by the Company or any
Parent or Subsidiary of the Company at the time of grant. Notwithstanding Stock
Options granted to individuals not providing services to the Company or a
subsidiary of the Company should be carefully structured to comply with the
payment timing rule of Code Section 409A. Neither service as a Director nor
payment of a director’s fee by the Company will constitute “employment” by the
Company.

(p)“Exchange Act” means the U.S. Securities Exchange Act of 1934.

(q)“Exchange Program” means a program under which (i) outstanding Awards are
surrendered or cancelled in exchange for awards of the same type (which may have
higher or

- 22 -

{01368/0003/00217497.1}

--------------------------------------------------------------------------------

 

lower Exercise Prices and different terms), awards of a different type, and/or
cash, (ii) Participants would have the opportunity to transfer any outstanding
Awards to a financial institution or other person or entity selected by the
Administrator, and/or (iii) the Exercise Price of an outstanding Award is
increased or reduced. The Administrator will determine the terms and conditions
of any Exchange Program in its sole discretion.

(r)“Expiration Date” means the last possible day on which an Option or Stock
Appreciation Right may be exercised. Any exercise must be completed by midnight
Central Time between the Expiration Date and the following date.

(s)“Fair Market Value” means, as of any date, the value of a Share, determined
as follows:

(i)If the Common Stock is listed on any established stock exchange or a national
market system, including without limitation the New York Stock Exchange, the
NASDAQ Global Select Market, the NASDAQ Global Market or the NASDAQ Capital
Market of The NASDAQ Stock Market, the Fair Market Value will be the closing
sales price for a Share (or the closing bid, if no sales were reported) as
quoted on such exchange or system on the day of determination, as reported by
such source as the Administrator determines to be reliable;

(ii)If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share will be
the mean between the high bid and low asked prices for the Common Stock on the
day of determination (or, if no bids and asks were reported on that date on the
last Trading Day such bids and asks were reported), as reported by such source
as the Administrator determines to be reliable;

(iii)For any Awards granted on the Registration Date, the Fair Market Value will
be the initial price to the public set forth in the final prospectus included
within the registration statement in Form S-1 filed with the Securities and
Exchange Commission for the initial public offering of the Company’s Common
Stock; or

(iv)Absent an established market for the Common Stock, the Fair Market Value
will be determined in good faith by the Administrator.

Notwithstanding the foregoing, if the determination date for the Fair Market
Value occurs on a weekend, holiday or other non-Trading Day, the Fair Market
Value will be the price as determined under subsections (i) or (ii) above on the
immediately preceding Trading Day, unless otherwise determined by the
Administrator. In addition, for purposes of determining the fair market value of
shares for any reason other than the determination of the Exercise Price of
Options or Stock Appreciation Rights, fair market value will be determined by
the Administrator in a manner compliant with Applicable Laws and applied
consistently for such purpose. Note that the determination of fair market value
for purposes of tax withholding may be made in the Administrator’s sole
discretion subject to Applicable Laws and is not required to be consistent with
the determination of Fair Market Value for other purposes.

(t)“Fiscal Year” means a fiscal year of the Company.

- 23 -

{01368/0003/00217497.1}

--------------------------------------------------------------------------------

 

(u)“Incentive Stock Option” means an Option that is intended to qualify and does
qualify as an incentive stock option within the meaning of Code Section 422.

(v)“Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.

(w)“Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act.

(x)“Option” means a stock option to acquire Shares granted under Section 4.

(y)“Outside Director” means a Director who is not an Employee.

(z)“Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Code Section 424(e).

(aa)“Participant” means the holder of an outstanding Award.

(bb)“Performance Awards” means an Award which may be earned in whole or in part
upon attainment of performance goals or other vesting criteria as the
Administrator may determine and which will be settled for cash, Shares or other
securities or a combination of the foregoing under Section 9.

(cc)“Performance Factors” means one or more of the following: (1) earnings
(including earnings per share and net earnings); (2) earnings before interest,
taxes and depreciation; (3) earnings before interest, taxes, depreciation and
amortization; (4) earnings before interest, taxes, depreciation, amortization
and legal settlements; (5) earnings before interest, taxes, depreciation,
amortization, legal settlements and other income (expense); (6) earnings before
interest, taxes, depreciation, amortization, legal settlements, other income
(expense) and stock-based compensation; (7) earnings before interest, taxes,
depreciation, amortization, legal settlements, other income (expense),
stock-based compensation and changes in deferred revenue; (8) earnings before
interest, taxes, depreciation, amortization, legal settlements, other income
(expense), stock-based compensation, other non-cash expenses and changes in
deferred revenue; (9) total stockholder return; (10) return on equity or average
stockholder’s equity; (11) return on assets, investment, or capital employed;
(12) stock price; (13) margin (including gross margin); (14) income (before or
after taxes); (15) operating income; (16) operating income after taxes; (17)
pre-tax profit; (18) operating cash flow; (19) sales or revenue targets; (20)
increases in revenue or product revenue; (21) expenses and cost reduction goals;
(22) improvement in or attainment of working capital levels; (23) economic value
added (or an equivalent metric); (24) market share; (25) cash flow; (26) cash
flow per share; (27) cash balance; (28) cash burn; (29) cash collections; (30)
share price performance; (31) debt reduction; (32) implementation or completion
of projects or processes (including, without limitation, discovery of a
preclinical drug candidate, recommendation of a drug candidate to enter a
clinical trial, clinical trial initiation, clinical trial enrollment and dates,
clinical trial results, regulatory filing submissions (such as IND, BLA and
NDA), regulatory filing acceptances, regulatory or advisory committee
interactions, regulatory approvals, and product supply); (33) stockholders’
equity; (34) capital expenditures; (35) financings; (36) operating profit or net
operating profit; (37) workforce diversity; (38) growth of net income or
operating income; (39) employee

- 24 -

{01368/0003/00217497.1}

--------------------------------------------------------------------------------

 

retention; (40) initiation of studies by specific dates; (41) budget management;
(42) submission to, or approval by, a regulatory body (including, but not
limited to the FDA) of an applicable filing or a product; (43) regulatory
milestones; (44) progress of internal research or development programs; (45)
progress of partnered programs; (46) partner satisfaction; (47) timely
completion of clinical trials; (48) milestones related to research development
(including, but not limited to, preclinical and clinical studies), product
development and manufacturing; (49) expansion of sales in additional geographies
or markets; (50) research progress, including the development of programs; (51)
strategic partnerships or transactions (including in-licensing and out-licensing
of intellectual property; (52) filing of patent applications and granting of
patents; and (53) and to the extent that an award is not intended to comply with
Section 162(m) of the Code, other measures of performance selected by our board
of directors.

(dd)“Performance Share” means an Award denominated in Shares which may be earned
in whole or in part upon attainment of performance goals or other vesting
criteria as the Administrator may determine under Section 8.

(ee)“Performance Stock Units” means an Award which may be earned in whole or in
part upon attainment of performance goals or other vesting criteria as the
Administrator may determine and which may be settled for cash, Shares or other
securities or a combination of the foregoing under Section 8.

(ff)“Period of Restriction” means the period during which the transfer of Shares
of Restricted Stock is subject to restrictions and therefore, the Shares are
subject to a substantial risk of forfeiture. Such restrictions may be based on
the passage of time, the achievement of target levels of performance, or the
occurrence of other events as determined by the Administrator.

(gg)“Plan” means this 2018 Equity Incentive Plan.

(hh)“Registration Date” means the effective date of the first registration
statement filed by the Company and declared effective under Section 12(b) of the
Exchange Act, with respect to any class of the Company’s securities.

(ii)“Restricted Stock” means Shares issued under an Award granted under Section
5 or issued as a result of the early exercise of an Option.

(jj)“Restricted Stock Unit” means a bookkeeping entry representing an amount
equal to the Fair Market Value, granted under Section 6. Each Restricted Stock
Unit represents an unfunded and unsecured obligation of the Company.

(kk)“Securities Act” means Securities Act of 1933, as amended.

(ll)“Service Provider” means an Employee, Director or Consultant.

(mm)“Share” means a share of Common Stock.

(nn)“Stock Appreciation Right” means an Award granted (alone or in connection
with an Option) under Section 7.

- 25 -

{01368/0003/00217497.1}

--------------------------------------------------------------------------------

 

(oo)“Subsidiary” means a “subsidiary corporation” as defined in Code Section
424(f).

(pp)“Trading Day” means a day on which the applicable stock exchange or national
market system is open for trading.

 

 

- 26 -

{01368/0003/00217497.1}

--------------------------------------------------------------------------------

 

GENPREX, INC.
2018 EQUITY INCENTIVE PLAN

NOTICE OF STOCK OPTION GRANT AND STOCK OPTION AGREEMENT

Capitalized terms that are not defined in this Notice of Stock Option Grant and
Stock Option Agreement (the “Notice of Grant”), the Terms and Conditions of
Stock Option Grant, or any of the exhibits to these documents (all together, the
“Agreement”) have the meanings given to them in the Genprex, Inc. 2018 Equity
Incentive Plan (the “Plan”).

The Participant has been granted an Option according to the terms below and
subject to the terms and conditions of the Plan and this Agreement:

 

 

 

Participant

 

 

Grant Number

 

 

Grant Date

 

 

Vesting Start Date

 

 

Number of Shares Granted

 

 

Exercise Price per Share

 

 

Total Exercise Price

 

 

Type of Option

 

_ Incentive Stock Option

_ Nonstatutory Stock Option

Expiration Date

 

 

 

Vesting Schedule:

Unless the vesting is accelerated, this Option will be exercisable to the extent
vested on the following schedule:

If the Participant continues to be a Service Provider through each such date,
25% of this Option will vest on the 1-year anniversary of the Vesting Start
Date, and 1/48th of this Option will vest each month after that anniversary on
the same day of the month as the Vesting Start Date (or if there is no
corresponding day in a given month, then on the last day of that month). All
vesting will be rounded in accordance with Section 3(f) of the Plan.

- 1 -

{01368/0003/00217497.1}

--------------------------------------------------------------------------------

 

If the Participant ceases to be a Service Provider for any or no reason before
he or she fully vests in this Option, the unvested portion of this Option will
terminate according to the terms of Section 4 of this Agreement.

Exercise of Option:

(a)

If the Participant dies or his or her status as a Service Provider is terminated
due to his or her Disability, the vested portion of this Option will remain
exercisable for 12 months after the Termination of Status Date. For any other
termination of status as a Service Provider, the vested portion of this Option
will remain exercisable for 3 months after the Termination of Status Date.

(b)

If there is a Change in Control or merger of the Company, Section 14 of the Plan
may further limit this Option’s exercisability.

(c)

This Option will not be exercisable after the Expiration Date, unless Section
4(g) of the Plan (which tolls expiration in very limited cases when there are
legal restrictions on exercise) permits later exercise.

The Participant’s signature below indicates that:

 

(i)

He or she agrees that this Option is granted under and governed by the terms and
conditions of the Plan and this Agreement, including their exhibits and
appendices.

 

(ii)

He or she understands that the Company is not providing any tax, legal, or
financial advice and is not making any recommendations regarding his or her
participation in the Plan or his or her acquisition or sale of Shares.

 

(iii)

He or she has reviewed the Plan and this Agreement, has had an opportunity to
obtain the advice of personal tax, legal, and financial advisors prior to
signing this Agreement, and fully understands all provisions of the Plan and
Agreement. He or she will consult with his or her own personal tax, legal, and
financial advisors before taking any action related to the Plan.

 

(iv)

He or she has read and agrees to each provision of Section 11 of this Agreement.

 

(v)

He or she will notify the Company of any change to the contact address below.

 

PARTICIPANT

 

 

 

Signature

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

- 2 -

{01368/0003/00217497.1}

--------------------------------------------------------------------------------

 

EXHIBIT A

TERMS AND CONDITIONS OF STOCK OPTION GRANT

1.Grant.  The Company grants the Participant an Option to purchase Shares of
Common Stock as described in the Notice of Grant.  If there is a conflict
between the Plan, this Agreement, or any other agreement with the Participant
governing this Option, those documents will take precedence and prevail in the
following order: (a) the Plan, (b) the Agreement, and (c) any other agreement
between the Company and the Participant governing this Option.

If the Notice of Grant designates this Option as an Incentive Stock Option
(“ISO”), this Option is intended to qualify as an ISO under Code Section 422.
Even if this Option is designated an ISO, to the extent it first become
exercisable as to more than $100,000 in any calendar year, the portion in excess
of $100,000 is not an ISO under Code Section 422(d) and that portion will be a
Nonstatutory Stock Option (“NSO”). In addition, if the Participant exercises the
Option after 3 months have passed since he or she ceased to be an employee of
the Company or a Parent or Subsidiary of the Company, it will no longer be an
ISO. If there is any other reason this Option (or a portion of it) will not
qualify as an ISO, to the extent of such nonqualification, the Option will be an
NSO. The Participant understands that he or she will have no recourse against
the Administrator, any member of the Company Group, or any officer or director
of a member of the Company Group if any portion of this Option is not an ISO.

2.Vesting.  This Option will only be exercisable (also referred to as vested)
under the Vesting Schedule in the Notice of Grant, Section 3 of this Agreement,
or Section 14 of the Plan.  Shares scheduled to vest on a certain date or upon
the occurrence of a certain condition will not vest unless the Participant
continues to be a Service Provider until the time such vesting is scheduled to
occur.  The Administrator may modify the Vesting Schedule according to its
authority under the Plan if the Participant takes a leave of absence or has a
reduction in hours worked.

3.Administrator Discretion.  The Administrator may accelerate the vesting of any
portion of this Option.  In that case, this Option will be vested as of the date
and to the extent specified by the Administrator.

4.Forfeiture upon Termination of Status as a Service Provider.  Upon the
Participant’s termination as a Service Provider for any reason other than death
or Disability, this Option will immediately stop vesting, and on the day that is
3 months  following the Termination of Status Date (or any earlier date on or
following the Termination of Status Date determined by the Administrator), any
portion of this Option that has not been exercised will be immediately forfeited
for no consideration, subject to Applicable Laws.  In the event of a
Participant’s Disability, vested Options shall be exercisable for 12 months
after the Participants termination as a Service Provider (or until the
Expiration Date if earlier), and in the event of a Participant’s death, vested
Options shall be exercisable for 18 months after the Participant’s termination
as a Service Provider (or until the Expiration Date if earlier).  The date of
the Participant’s termination as a Service Provider is detailed in Section 3(c)
of the Plan.

- 3 -

{01368/0003/00217497.1}

--------------------------------------------------------------------------------

 

5.Death of Participant.  Any distribution or delivery to be made to the
Participant under this Agreement will, if he or she is then deceased, be made to
the administrator or executor of his or her estate or, if the Administrator
permits, his or her designated beneficiary.  Any such transferee must furnish
the Company with (a) written notice of his or her status as transferee, and (b)
evidence satisfactory to the Company to establish the validity of the transfer
and compliance with any laws or regulations that apply to the transfer.

6.Exercise of Option.

(a)Right to Exercise.  This Option may be exercised only before its Expiration
Date and only under the Plan and this Agreement.

(b)Method of Exercise.  To exercise this Option, the Participant must deliver
and the Administrator must receive an exercise notice according to procedures
determined by the Administrator. The exercise notice must:

(i)state the number of Shares as to which this Option is being exercised
(“Exercised Shares”),

(ii)make any representations or agreements required by the Company,

(iii)be accompanied by a payment of the total exercise price for all Exercised
Shares, and

(iv)be accompanied by a payment of all required Tax-Related Items (defined in
Section 8(a) of this Agreement) for all Exercised Shares.

The Option is exercised when both the exercise notice and payments due under
Sections 6(b)(iii) and 6(b)(iv) have been received by the Company for all
Exercised Shares. The Administrator may designate a particular exercise notice
to be used, but until a designation is made, the exercise notice attached to
this Agreement as Exhibit C may be used.

7.Method of Payment.  The Participant may pay the exercise price for Exercised
Shares by any of the following methods or a combination of methods:

(a)cash;

(b)check;

(c)wire transfer;

(d)consideration received by the Company under a formal cashless exercise
program adopted by the Company; or

(e)surrender of other Shares, as long as the Company determines that accepting
such Shares does not result in any adverse accounting consequences to the
Company. If Shares are surrendered, the value of those Shares will be the Fair
Market Value for those Shares on the date they are surrendered.

- 4 -

{01368/0003/00217497.1}

--------------------------------------------------------------------------------

 

A non-U.S. resident’s methods of exercise may be restricted by the terms and
condition of any appendix to this Agreement for the Participant’s country (the
“Appendix”).

8.Tax Obligations.

(a)Tax Withholding.

(i)No Shares will be issued to the Participant until he or she makes
satisfactory arrangements (as determined by the Administrator) for the payment
of income, employment, social security, payroll tax, fringe benefit tax, payment
on account, or other tax-related items related to his or her participation in
the Plan and legally applicable to him or her that the Administrator determines
must be withheld (“Tax-Related Items”), including those that result from the
grant, vesting, or exercise of this Option, the subsequent sale of Shares
acquired under this Option or the receipt of any dividends. If the Participant
is a non-U.S. employee, the method of payment of Tax-Related Items may be
restricted by any Appendix. If the Participant fails to make satisfactory
arrangements for the payment of any Tax-Related Items under this Agreement at
the time of an attempted Option exercise, the Company may refuse to honor the
exercise and refuse to deliver the Shares.

(ii)The Company has the right (but not the obligation) to satisfy any
Tax-Related Items by withholding from proceeds of a sale of Shares acquired upon
the exercise of this Option arranged by the Company (on the Participant’s behalf
pursuant to this authorization without further consent), and this will be the
method by which such tax withholding obligations are satisfied until the Company
determines otherwise, subject to Applicable Laws.

(iii)The Company has the right (but not the obligation) to satisfy any
Tax-Related Items by reducing the number of Shares otherwise deliverable to the
Participant.

(iv)The Participant authorizes the Company and/or any member(s) of the Company
Group for whom he or she is performing services (each, an “Employer”) to
withhold any Tax-Related Items legally payable by the Participant from his or
her wages or other cash compensation paid to the Participant by the Company
and/or the Employer(s) or from proceeds of the sale of Shares.

(v)Further, if the Participant is subject to taxation in more than one
jurisdiction between the Grant Date and the date of any relevant taxable or tax
withholding event, the Company and/or the Employer(s) or former Employer(s) may
withhold or account for tax in greater than one jurisdiction.

(vi)Regardless of any action of the Company or the Employer(s), the Participant
acknowledges that the ultimate liability for all Tax-Related Items is and
remains his or her responsibility and may exceed the amount actually withheld by
the Company or the Employer(s). The Participant further acknowledges that the
Company and the Employer(s) (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Option; and (2) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of this Option to reduce or eliminate his
or her liability for Tax-Related Items or achieve any particular tax result.

- 5 -

{01368/0003/00217497.1}

--------------------------------------------------------------------------------

 

(b)Tax Reporting.  This Section 8(b) applies if the Participant is a U.S.
taxpayer. If this Option is partially or wholly an ISO, and if the Participant
sells or otherwise disposes of any the Shares acquired by exercising the ISO
portion on or before the later of (i) the date 2 years after the Grant Date, or
(ii) the date 1 year after the date of exercise, he or she may be subject to
reporting of Tax-Related Items by the Company on the compensation income
recognized by him or her and must immediately notify the Company in writing of
the disposition.

9.Forfeiture or Clawback.  This Option (including any proceeds, gains or other
economic benefit received by the Participant from any subsequent sale of Shares
resulting from the exercise) will be subject to any compensation recovery or
clawback policy implemented by the Company before or after the date of this
Agreement.  This includes any clawback policy adopted to comply with the
requirements of Applicable Laws.

10.Rights as Stockholder.  The Participant’s rights as a stockholder of the
Company (including the right to vote and to receive dividends and distributions)
will not begin until Shares have been issued and recorded on the records of the
Company or its transfer agents or registrars.

11.Acknowledgements and Agreements.  The Participant’s signature on the Notice
of Grant accepting this Option indicates that:

(a)HE OR SHE ACKNOWLEDGES AND AGREES THAT THE VESTING OF THIS OPTION IS EARNED
ONLY BY CONTINUING AS A SERVICE PROVIDER AND THAT BEING HIRED, GRANTED THIS
OPTION, AND EXERCISING THE OPTION WILL NOT RESULT IN VESTING.

(b)HE OR SHE FURTHER ACKNOWLEDGES AND AGREES THAT THIS OPTION AND AGREEMENT DO
NOT CREATE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND DOES NOT
INTERFERE IN ANY WAY WITH HIS OR HER RIGHT OR THE RIGHT OF THE EMPLOYER(S) TO
TERMINATE HIS OR HER RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR
WITHOUT CAUSE, SUBJECT TO APPLICABLE LAWS.

(c)The Participant agrees that this Agreement and its incorporated documents
reflect all agreements on its subject matters and that he or she is not
accepting this Agreement based on any promises, representations, or inducements
other than those reflected in the Agreement.

(d)The Participant understands that exercise of this Option is governed strictly
by Sections 6, 7, and 8 of this Agreement and that failure to comply with those
Sections could result in the expiration of this Option, even if an attempt was
made to exercise.

(e)The Participant agrees that the Company’s delivery of any documents related
to the Plan or this Option (including the Plan, the Agreement, the Plan’s
prospectus and any reports of the Company provided generally to the Company’s
stockholders) to him or her may be made by electronic delivery, which may
include the delivery of a link to a

- 6 -

{01368/0003/00217497.1}

--------------------------------------------------------------------------------

 

Company intranet or the Internet site of a third party involved in administering
the Plan, the delivery of the document via e-mail, or any other means of
electronic delivery specified by the Company. If the attempted electronic
delivery of such documents fails, the Participant will be provided with a paper
copy of the documents. The Participant acknowledges that he or she may receive
from the Company a paper copy of any documents that were delivered
electronically at no cost to him or her by contacting the Company by telephone
or in writing. The Participant may revoke his or her consent to the electronic
delivery of documents or may change the electronic mail address to which such
documents are to be delivered (if the Participant has provided an electronic
mail address) at any time by notifying the Company of such revoked consent or
revised e-mail address by telephone, postal service or electronic mail. Finally,
the Participant understands that he or she is not required to consent to
electronic delivery of documents.

(f)The Participant may deliver any documents related to the Plan or this Option
to the Company by e-mail or any other means of electronic delivery approved by
the Administrator, but he or she must provide the Company or any designated
third party administrator with a paper copy of any documents if his or her
attempted electronic delivery of such documents fails.

(g)The Participant accepts that all good faith decisions or interpretations of
the Administrator regarding the Plan and Awards under the Plan are binding,
conclusive, and final. No member of the Administrator will be personally liable
for any such decisions or interpretations.

(h)The Participant agrees that the Plan is established voluntarily by the
Company, is discretionary in nature, and may be amended, suspended, or
terminated by the Company at any time, to the extent permitted by the Plan.

(i)The Participant agrees that the grant of this Option is voluntary and
occasional and does not create any contractual or other right to receive future
grants of options, or benefits in lieu of options, even if options have been
granted in the past.

(j)The Participant agrees that any decisions regarding future Awards will be in
the Company’s sole discretion.

(k)The Participant agrees that he or she is voluntarily participating in the
Plan.

(l)The Participant agrees that this Option and any Shares acquired under the
Plan are not intended to replace any pension rights or compensation.

(m)The Participant agrees that this Option, any Shares acquired under the Plan,
and their income and value of same are not part of normal or expected
compensation for any purpose, including for purposes of calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, holiday pay, long-service awards, pension or retirement or
welfare benefits, or similar payments.

(n)The Participant agrees that the future value of the Shares underlying this
Option is unknown, indeterminable, and cannot be predicted with certainty.

- 7 -

{01368/0003/00217497.1}

--------------------------------------------------------------------------------

 

(o)The Participant understands that if the underlying Shares do not increase in
value, this Option will have no intrinsic monetary value.

(p)The Participant understands that if this Option is exercised, the value of
each Share received on exercise may increase or decrease in value, even below
the Exercise Price per Share.

(q)The Participant agrees that, for purposes of this Option, his or her
engagement as a Service Provider is terminated as of the Termination of Status
Date (regardless of the reason for such termination and whether or not the
termination is later found to be invalid or in breach of employment laws in the
jurisdiction where he or she is a Service Provider or the terms of his or her
service agreement, if any), unless otherwise expressly provided in this
Agreement or determined by the Administrator.

(r)The Participant agrees that any right to vest in this Option terminates as of
the Termination of Status Date and will not be extended by any notice period
(e.g., the period that he or she is a Service Provider would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws (including common law, if applicable) in the
jurisdiction where he or she is a Service Provider or by his or her service
agreement or employment agreement, if any, unless he or she is providing bona
fide services during such time).

(s)The Participant agrees that the period during which the Participant may
exercise the vested portion of this Option after a termination of his or her
status as a Service Provider (if any) will start as of the Termination of Status
Date (regardless of the reason for such termination and whether or not the
termination is later found to be invalid or in breach of employment laws in the
jurisdiction where he or she is a Service Provider or the terms of his or her
service agreement, if any), unless otherwise expressly provided in this
Agreement or determined by the Administrator.

(t)The Participant agrees that the Administrator has the exclusive discretion to
determine when he or she is no longer actively providing services for purposes
of this Option (including whether he or she is still considered to be providing
services while on a leave of absence).

(u)The Participant agrees that no member of the Company Group is liable for any
foreign exchange rate fluctuation between the Participant’s local currency and
the United States Dollar that may affect the value of this Option or of any
amounts due to him or her from the exercise of this Option or the subsequent
sale of any Shares acquired upon exercise.

(v)The Participant agrees that he or she has no claim or entitlement to
compensation or damages from any forfeiture of this Option resulting from the
termination of his or her status as a Service Provider (for any reason
whatsoever, whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where he or she is a Service Provider or the terms of
his or her service agreement, if any), and in consideration of the grant of this
Option to which he or she is otherwise not entitled, he or she irrevocably
agrees never to institute any claim against the Company or any member of the
Company Group, waives his or her ability

- 8 -

{01368/0003/00217497.1}

--------------------------------------------------------------------------------

 

(if any) to bring any such claim, and releases the Company and all members of
the Company Group from any such claim. If any such claim is nevertheless allowed
by a court of competent jurisdiction, then the Participant’s participation in
the Plan constitutes his or her irrevocable agreement to not pursue such claim
and to execute any and all documents necessary to request dismissal or
withdrawal of such claim.

12.Miscellaneous

(a)Address for Notices.  Any notice to be given to the Company under the terms
of this Agreement must be addressed to the Company at Genprex, Inc., 100
Congress Avenue, Suite 2000, Austin, TX 78701 until the Company designates
another address in writing.

(b)Non-Transferability of Option. This Option may not be transferred other than
by will or the laws of descent or distribution and may be exercised during the
lifetime of the Participant only by him or her or his or her representative
following a Disability.

(c)Binding Agreement. If this Option is transferred, this Agreement will be
binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors, and assigns of the parties to this Agreement.

(d)Additional Conditions to Issuance of Stock.  If the Company determines that
the listing, registration, qualification, or rule compliance of the Common Stock
on any securities exchange or under any state, federal, or foreign law or the
tax code and related regulations or the consent or approval of any governmental
regulatory authority is necessary or desirable as a condition to the issuance of
Shares to the Participant (or his or her estate), the Company will try to meet
the requirements of any such state, federal, or foreign law or securities
exchange and to obtain any such consent or approval of any such governmental
authority or securities exchange, but the Shares will not be issued until such
conditions have been met in a manner acceptable to the Company.

(e)Captions. Captions provided in this Agreement are for convenience only and
are not to serve as a basis for interpretation or construction of this
Agreement.

(f)Agreement Severable.  If any provision of this Agreement is held invalid or
unenforceable, that provision will be severed from the remaining provisions of
this Agreement and the invalidity or unenforceability will have no effect on the
remainder of the Agreement.

(g)Non-U.S. Appendix. This Option is subject to any special terms and conditions
set forth in any Appendix. If the Participant relocates to a country included in
the Appendix, the special terms and conditions for that country will apply to
him or her to the extent the Company determines that applying such terms and
conditions is necessary or advisable for legal or administrative reasons.

- 9 -

{01368/0003/00217497.1}

--------------------------------------------------------------------------------

 

(h)Choice of Law; Choice of Forum.  The Plan, this Agreement, this Option, and
all determinations made and actions taken under the Plan, to the extent not
otherwise governed by the laws of the United States, will be governed by the
laws of the State of Delaware without giving effect to principles of conflicts
of law. For purposes of litigating any dispute that arises under the Plan, the
Participant’s acceptance of this Option is his or her consent to the
jurisdiction of the State of Delaware and his or her agreement that any such
litigation will be conducted in the Delaware Court of Chancery or the federal
courts for the United States for the District of Delaware and no other courts,
regardless of where he or she is performing services.

(i)Modifications to the Agreement. The Plan and this Agreement constitute the
entire understanding of the parties on the subjects covered. The Participant
expressly warrants that he or she is not accepting this Agreement in reliance on
any promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company. The
Company reserves the right to revise the Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of the Participant, to
comply with Code Section 409A, to otherwise avoid imposition of any additional
tax or income recognition under Code Section 409A in connection with this
Option, or to comply with other Applicable Laws.

(j)Waiver.  The Participant acknowledges that a waiver by the Company of a
breach of any provision of this Agreement will not operate or be construed as a
waiver of any other provision of this Agreement or of any subsequent breach of
this Agreement by him or her.

 

 

 

- 10 -

{01368/0003/00217497.1}

--------------------------------------------------------------------------------

 

EXHIBIT B

APPENDIX TO STOCK OPTION AGREEMENT

Terms and Conditions

This Appendix to Stock Option Agreement (the “Appendix”) includes additional
terms and conditions that govern this Option granted to the Participant under
the Plan if he or she resides in one of the countries listed below on the Grant
Date or he or she moves to one of the listed countries.

Notifications

This Appendix may also include information regarding exchange controls and
certain other issues of which the Participant should be aware with respect to
participation in the Plan. The information is based on the securities, exchange
control, and other Applicable Laws in effect in the respective countries as of
September 1, 2017. Such Applicable Laws are often complex and change frequently.
As a result, the Company strongly recommends that the Participant not rely on
the information in this Appendix as the only source of information relating to
the consequences of participation in the Plan because the information may be out
of date at the time the Participant sells Shares acquired under the Plan.

In addition, the information contained in this Appendix is general in nature and
may not apply to the Participant’s particular situation, and the Company is not
in a position to assure him or her of a particular result. The Participant is
advised to seek appropriate professional advice as to how the Applicable Laws in
his or her country may apply to his or her situation.

Finally, if the Participant is a citizen or resident of a country other than the
one in which he or she is currently working, transfers employment after this
Option is granted, or is considered a resident of another country for local law
purposes, the information in this Appendix may not apply to him or her, and the
Administrator will determine to what extent the terms and conditions in this
Appendix apply.

 

 

 

- 11 -

{01368/0003/00217497.1}

--------------------------------------------------------------------------------

 

EXHIBIT C

GENPREX, INC.
2018 EQUITY INCENTIVE PLAN

EXERCISE NOTICE

 

Genprex, Inc.

100 Congress Avenue, Suite 2000

Austin, TX 78701

 

Attention: Stock Administration

 

Purchaser Name:

Grant Date of Stock Option (the “Option”):

Exercise Date:

Number of Shares Exercised:

Per Share Exercise Price:

Total Exercise Price:

Exercise Price Payment Method:

Tax-Related Items Payment Method:

The information in the table above is incorporated in this Exercise Notice.

1.Exercise of Option.  Effective as the Exercise Date, I elect to purchase the
Number of Shares Exercised (“Exercised Shares”) under the Stock Option Agreement
for the Option (the “Agreement”) for the Total Exercise Price. Capitalized terms
used but not defined in this Exercise Notice have the meanings given to them in
the 2018 Equity Incentive Plan (the “Plan”) and/or the Agreement.

2.Delivery of Payment.  With this Exercise Notice, I am delivering the Total
Exercise Price and any required Tax-Related Items to be paid in connection with
purchase of the Exercised Shares. I am paying my total purchase price by the
Exercise Price Payment Method and the Tax-Related Items by the Tax-Related Items
Payment Method.

3.Representations of Purchaser.  I acknowledge that:

(a)I have received, read, and understood the Plan and the Agreement and agree to
be bound by their terms and conditions.

- 1 -

{01368/0003/00217497.1}

--------------------------------------------------------------------------------

 

(b)The exercise will not be completed until this Exercise Notice, Total Exercise
Price, and all Tax-Related Payments are received by the Company.

(c)I have no rights as a stockholder of the Company (including the right to vote
and receive dividends and distributions) on the Exercised Shares until the
Exercised Shares have been issued and recorded on the records of the Company or
its transfer agents or registrars.

(d)No adjustment will be made for a dividend or other right for which the record
date is before the date of issuance, except for adjustments under Section 13 of
the Plan.

(e)There may be adverse tax consequences to exercising the Option, and I am not
relying on the Company for tax advice and have had an opportunity to obtain the
advice of personal tax, legal, and financial advisors prior to exercising.

(f)The modification and choice of law provisions of the Agreement also govern
this Exercise Notice.

4.Entire Agreement; Governing Law.  The Plan and the Agreement are incorporated
by reference. This Exercise Notice, the Plan, and the Agreement are the entire
agreement of the parties with respect to the Options and this exercise and
supersede in their entirety all prior undertakings and agreements of the Company
and Purchaser with respect to their subject matter.

Submitted by:

PURCHASER

 

 

 

Signature

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

- 2 -

{01368/0003/00217497.1}

--------------------------------------------------------------------------------

 

GENPREX, INC.
2018 EQUITY INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK AWARD
AND RESTRICTED STOCK AGREEMENT

Capitalized terms that are not defined in this Notice of Restricted Stock Award
and Restricted Stock Agreement (the “Notice of Grant”), the Terms and Conditions
of Restricted Stock Award, or any of the exhibits to these documents (all
together, the “Agreement”) have the meanings given to them in the Genprex, Inc.
2018 Equity Incentive Plan (the “Plan”).

The Participant has been granted this Restricted Stock award according to the
terms below and subject to the terms and conditions of the Plan and this
Agreement, as follows:

Participant

 

Grant Number

 

Grant Date

 

Vesting Start Date

 

Number of Shares Granted

 

 

Vesting Schedule:

Unless the vesting is accelerated, these Shares of Restricted Stock will vest on
the following schedule:

If the Participant continues to be a Service Provider through each such date,
25% of these Shares of Restricted Stock will vest on the 1-year anniversary of
the Vesting Start Date, and 1/16th of these Shares of Restricted Stock will vest
each quarter thereafter on the same day of the month as the Vesting Start Date
(or if there is no corresponding day in a given month, then on the last day of
that month). All vesting will be rounded in accordance with Section 3(f) of the
Plan.

If the Participant ceases to be a Service Provider for any or no reason before
he or she fully vests in these Shares of Restricted Stock, the unvested Shares
of Restricted Stock will terminate according to the terms of Section 5 of this
Agreement.

The Participant’s signature below indicates that:

(i)He or she agrees that this Restricted Stock award is granted under and
governed by the terms and conditions of the Plan and this Agreement, including
their exhibits and appendices.

- 1 -

{01368/0003/00217497.1}

--------------------------------------------------------------------------------

 

(ii)He or she understands that the Company is not providing any tax, legal, or
financial advice and is not making any recommendations regarding his or her
participation in the Plan or his or her acquisition or sale of Shares.

(iii)He or she has reviewed the Plan and this Agreement, has had an opportunity
to obtain the advice of personal tax, legal, and financial advisors prior to
signing this Agreement, and fully understands all provisions of the Plan and
Agreement. He or she will consult with his or her own personal tax, legal, and
financial advisors before taking any action related to the Plan.

(iv)He or she has read and agrees to each provision of Section 10 of this
Agreement.

(v)He or she will notify the Company of any change to the contact address below.

 

PARTICIPANT

 

 

 

Signature

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

- 2 -

{01368/0003/00217497.1}

--------------------------------------------------------------------------------

 

EXHIBIT A

TERMS AND CONDITIONS OF RESTRICTED STOCK AWARD

1.Grant.  The Company grants the Participant an award of Restricted Stock as
described in the Notice of Grant.  If there is a conflict between the Plan, this
Agreement, or any other agreement with the Participant governing these Shares of
Restricted Stock, those documents will take precedence and prevail in the
following order: (a) the Plan, (b) the Agreement, and (c) any other agreement
between the Company and the Participant governing these Shares of Restricted
Stock.

2.Escrow of Shares.

(a)Once the Participant signs this Agreement, all of these Shares of Restricted
Stock will be delivered to an escrow holder designated by the Company (the
“Escrow Holder”) and will be held by the Escrow Holder until these Shares of
Restricted Stock vest or the Participant ceases to be a Service Provider.

(b)The Escrow Holder is not liable for any act it does or does not do for
purposes of holding these Shares of Restricted Stock in escrow.

(c)The Escrow Holder will transfer any vested Shares of Restricted Stock to the
Participant at his or her request.

(d)The Participant has no right to receive cash dividends on any of these Shares
of Restricted Stock that are held in escrow but has all other rights of a
stockholder for such Shares, including the right to vote.

(e)These Shares of Restricted Stock will be subject to any adjustments made
according to Section 13(a) of the Plan.

(f)The Company may instruct the transfer agent for the Common Stock to record
the restrictions on transfer in this Agreement by placing a legend on the
certificates representing the Restricted Stock or otherwise noting its records.

3.Vesting.  These Shares of Restricted Stock will vest only under the Vesting
Schedule in the Notice of Grant, Section 4 of this Agreement, or Section 14 of
the Plan.  Shares of Restricted Stock scheduled to vest on a certain date or
upon the occurrence of a certain condition will not vest unless the Participant
continues to be a Service Provider until the time such vesting is scheduled to
occur.  The Administrator may modify the Vesting Schedule according to its
authority under the Plan if the Participant takes a leave of absence or has a
reduction in hours worked.

4.Administrator Discretion.  The Administrator has the discretion to accelerate
the vesting of any number of unvested Shares of Restricted Stock at any time,
subject to the terms of the Plan.  In that case, those Shares of Restricted
Stock will be vested as of the date specified by the Administrator.

- 3 -

{01368/0003/00217497.1}

--------------------------------------------------------------------------------

 

5.Forfeiture upon Termination of Status as a Service Provider.  Upon the
Participant’s termination as a Service Provider for any reason, these Shares of
Restricted Stock will immediately stop vesting, and any of these Shares of
Restricted Stock that have not yet vested will be forfeited by the Participant
and automatically transferred by the Escrow Holder to the Company at no cost to
the Company, subject to Applicable Laws.  The Participant will not be refunded
any price paid for such Shares and will have no further rights under this
Agreement.  The Participant appoints the Escrow Holder with full power of
substitution (as the Participant’s true and lawful attorney-in-fact with
irrevocable power and authority in the name and on behalf of the Participant) to
take any action and execute all documents and instruments, including stock
powers necessary to transfer the certificate(s) evidencing such unvested Shares
of Restricted Stock to the Company upon such termination.  The date of the
Participant’s termination as a Service Provider is detailed in Section 3(c) of
the Plan.

6.Death of Participant.  Any distribution or delivery to be made to the
Participant under this Agreement will, if he or she is then deceased, be made to
the administrator or executor of his or her estate or, if the Administrator
permits, his or her designated beneficiary.  Any such transferee must furnish
the Company with (a) written notice of his or her status as transferee, and (b)
evidence satisfactory to the Company to establish the validity of the transfer
and compliance with any laws or regulations that apply to the transfer.

7.Tax Withholding.

(a)No Shares of Restricted Stock may be released from escrow until the
Participant makes satisfactory arrangements (as determined by the Administrator)
for the payment of income, employment, social security, payroll tax, fringe
benefit tax, payment on account, or other tax-related items related to his or
her participation in the Plan and legally applicable to him or her that the
Administrator determines must be withheld (“Tax-Related Items”), including those
that result from the grant, vesting, or subsequent sale of Shares of Restricted
Stock or the receipt of any dividends. If the Participant is a non-U.S.
employee, the method of payment of Tax-Related Items may be restricted by any
Appendix. If the Participant fails to make satisfactory arrangements for the
payment of any Tax-Related Items under this Agreement when any of these Shares
of Restricted Stock otherwise are supposed to vest or Tax-Related Items related
to these Shares of Restricted Stock otherwise are due, he or she will
permanently forfeit the applicable Shares of Restricted Stock and such Shares of
Restricted Stock will be returned to the Company at no cost to the Company.

(b)The Company has the right (but not the obligation) to satisfy any Tax-Related
Items by withholding from proceeds of a sale of any of these Shares of
Restricted Stock that have vested arranged by the Company (on the Participant’s
behalf pursuant to this authorization without further consent), and this will be
the method by which such tax withholding obligations are satisfied until the
Company determines otherwise, subject to Applicable Laws.

(c)The Company also has the right (but not the obligation) to satisfy any
Tax-Related Items by reducing the number of Shares otherwise deliverable to the
Participant.

- 4 -

{01368/0003/00217497.1}

--------------------------------------------------------------------------------

 

(d)Further, if the Participant is subject to taxation in more than one
jurisdiction between the Grant Date and the date of any relevant taxable or tax
withholding event, the Company and/or any member of the Company Group for whom
he or she is performing services (each, an “Employer”) or former Employer(s) may
withhold or account for tax in more than one jurisdiction.

(e)Regardless of any action of the Company or the Employer(s), the Participant
acknowledges that the ultimate liability for all Tax-Related Items is and
remains his or her responsibility and may exceed the amount actually withheld by
the Company or the Employer(s). The Participant further acknowledges that the
Company and the Employer(s) (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of these Shares of Restricted Stock and (ii) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of these Shares of
Restricted Stock to reduce or eliminate his or her liability for Tax-Related
Items or achieve any particular tax result.

8.Forfeiture or Clawback.  These Shares of Restricted Stock (including any
proceeds, gains or other economic benefit received by the Participant from their
subsequent sale) will be subject to any compensation recovery or clawback policy
implemented by the Company before or after the date of this Agreement.  This
includes any clawback policy adopted to comply with the requirements of
Applicable Laws.

9.Rights as Stockholder.  The Participant’s rights as a stockholder of the
Company (including the right to vote and to receive dividends and distributions)
will not begin until these Shares of Restricted Stock have been issued and
recorded on the records of the Company or its transfer agents or registrars.

10.Acknowledgements and Agreements.  The Participant’s signature on the Notice
of Grant accepting these Shares of Restricted Stock indicates that:

(a)HE OR SHE ACKNOWLEDGES AND AGREES THAT THE VESTING OF THE SHARES OF
RESTRICTED STOCK IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AND THAT
BEING HIRED OR BEING GRANTED THESE SHARES OF RESTRICTED STOCK DO NOT RESULT IN
VESTING.

(b)HE OR SHE FURTHER ACKNOWLEDGES AND AGREES THAT THESE SHARES OF RESTRICTED
STOCK AND THIS AGREEMENT DO NOT CREATE AN EXPRESS OR IMPLIED PROMISE OF
CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY
PERIOD, OR AT ALL AND DOES NOT INTERFERE IN ANY WAY WITH HIS OR HER RIGHT OR THE
RIGHT OF THE EMPLOYER(S) TO TERMINATE HIS OR HER RELATIONSHIP AS A SERVICE
PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE, SUBJECT TO APPLICABLE LAWS.

(c)The Participant agrees that this Agreement and its incorporated documents
reflect all agreements on its subject matters and that he or she is not
accepting this

- 5 -

{01368/0003/00217497.1}

--------------------------------------------------------------------------------

 

Agreement based on any promises, representations, or inducements other than
those reflected in the Agreement.

(d)The Participant agrees that the Company’s delivery of any documents related
to the Plan or these Shares of Restricted Stock (including the Plan, the
Agreement, the Plan’s prospectus, and any reports of the Company provided
generally to the Company’s stockholders) to him or her may be made by electronic
delivery, which may include the delivery of a link to a Company intranet or to
the Internet site of a third party involved in administering the Plan, the
delivery of the document via e-mail, or any other means of electronic delivery
specified by the Company. If the attempted electronic delivery of such documents
fails, the Participant will be provided with a paper copy of the documents. The
Participant acknowledges that he or she may receive from the Company a paper
copy of any documents that were delivered electronically at no cost to him or
her by contacting the Company by telephone or in writing. The Participant may
revoke his or her consent to the electronic delivery of documents or may change
the electronic mail address to which such documents are to be delivered (if the
Participant has provided an electronic mail address) at any time by notifying
the Company of such revoked consent or revised e-mail address by telephone,
postal service or electronic mail. Finally, the Participant understands that he
or she is not required to consent to electronic delivery of documents.

(e)The Participant may deliver any documents related to the Plan or these Shares
of Restricted Stock to the Company by e-mail or any other means of electronic
delivery approved by the Administrator, but he or she must provide the Company
or any designated third party administrator with a paper copy of any documents
if his or her attempted electronic delivery of such documents fails.

(f)The Participant accepts that all good faith decisions or interpretations of
the Administrator regarding the Plan and Awards under the Plan are binding,
conclusive, and final. No member of the Administrator will be personally liable
for any such decisions or interpretations.

(g)The Participant agrees that the Plan is established voluntarily by the
Company, is discretionary in nature, and may be amended, suspended, or
terminated by the Company at any time, to the extent permitted by the Plan.

(h)The Participant agrees that the grant of these Shares of Restricted Stock is
voluntary and occasional and does not create any contractual or other right to
receive future grants of restricted stock or benefits in lieu of restricted
stock, even if restricted stock has been granted in the past.

(i)The Participant agrees that any decisions regarding future Awards will be in
the Company’s sole discretion.

(j)The Participant agrees that he or she is voluntarily participating in the
Plan.

(k)The Participant agrees that these Shares of Restricted Stock are not intended
to replace any pension rights or compensation.

- 6 -

{01368/0003/00217497.1}

--------------------------------------------------------------------------------

 

(l)The Participant agrees that these Shares of Restricted Stock and their income
and value are not part of normal or expected compensation for any purpose,
including for calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, bonuses, holiday pay, long-service awards,
pension or retirement or welfare benefits, or similar payments.

(m)The Participant agrees that the future value of these Shares of Restricted
Stock is unknown, indeterminable, and cannot be predicted with certainty.

(n)The Participant agrees that, for purposes of these Shares of Restricted
Stock, his or her engagement as a Service Provider is terminated as of the
Termination of Status Date (regardless of the reason for such termination and
whether or not the termination is later found to be invalid or in breach of
employment laws in the jurisdiction where he or she is a Service Provider or the
terms of his or her service agreement, if any), unless otherwise expressly
provided in this Agreement or determined by the Administrator.

(o)The Participant agrees that any right to vest in these Shares of Restricted
Stock terminates as of the Termination of Status Date and will not be extended
by any notice period (e.g., the period that he or she is a Service Provider
would not include any contractual notice period or any period of “garden leave”
or similar period mandated under employment laws (including common law, if
applicable) in the jurisdiction where he or she is a Service Provider or by his
or her service agreement or employment agreement, if any, unless he or she is
providing bona fide services during such time).

(p)The Participant agrees that the Administrator has the exclusive discretion to
determine when he or she is no longer actively providing services for purposes
of these Shares of Restricted Stock (including whether he or she is still
considered to be providing services while on a leave of absence).

(q)The Participant agrees that no member of the Company Group is liable for any
foreign exchange rate fluctuation between the Participant’s local currency and
the United States Dollar that may affect the value of these Shares of Restricted
Stock or of any amounts due to him or her upon the sale of any of these Shares
of Restricted Stock.

(r)The Participant agrees that he or she has no claim or entitlement to
compensation or damages from any forfeiture of these Shares of Restricted Stock
resulting from the termination of his or her status as a Service Provider (for
any reason whatsoever, whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where he or she is a Service Provider or the
terms of his or her service agreement, if any), and in consideration of the
grant of these Shares of Restricted Stock to which he or she is otherwise not
entitled, he or she irrevocably agrees never to institute any claim against the
Company or any member of the Company Group, waives his or her ability (if any)
to bring any such claim, and releases the Company and all members of the Company
Group from any such claim. If any such claim is nevertheless allowed by a court
of competent jurisdiction, then the Participant’s participation in the Plan
constitutes his or her irrevocable agreement to not pursue such claim and to
execute any and all documents necessary to request dismissal or withdrawal of
such claim.

- 7 -

{01368/0003/00217497.1}

--------------------------------------------------------------------------------

 

11.Miscellaneous.

(a)Address for Notices.  Any notice to be given to the Company under the terms
of this Agreement must be addressed to the Company at Genprex, Inc., 100
Congress Avenue, Suite 2000, Austin, TX 78701 until the Company designates
another address in writing.

 

(b)Non-Transferability of Restricted Stock.  These Shares of Restricted Stock
may not be transferred other than by will or the laws of descent or
distribution.

(c)Binding Agreement.  If any Shares of Restricted Stock are transferred, this
Agreement will be binding upon and inure to the benefit of the heirs, legatees,
legal representatives, successors, and assigns of the parties to this Agreement.

(d)Additional Conditions to Issuance of Stock and Release from Escrow.  If the
Company determines that the listing, registration, qualification, or rule
compliance of the Common Stock on any securities exchange or under any state,
federal, or foreign law or the tax code and related regulations or the consent
or approval of any governmental regulatory authority is necessary or desirable
as a condition to the issuance of these Shares of Restricted Stock or their
release from escrow to the Participant (or his or her estate), the Company will
try to meet the requirements of any such state, federal, or foreign law or
securities exchange and to obtain any such consent or approval of any such
governmental authority or securities exchange, but these Shares of Restricted
Stock will not be issued until such conditions have been met in a manner
acceptable to the Company.

(e)Captions.  Captions provided in this Agreement are for convenience only and
are not to serve as a basis for interpretation or construction of this
Agreement.

(f)Agreement Severable.  If any provision of this Agreement is held invalid or
unenforceable, that provision will be severed from the remaining provisions of
this Agreement and the invalidity or unenforceability will have no effect on the
remainder of the Agreement.

(g)Non-U.S. Appendix.  These Shares of Restricted Stock are subject to any
special terms and conditions set forth in any appendix to this Agreement for the
Participant’s country (the “Appendix”). If the Participant relocates to a
country included in the Appendix, the special terms and conditions for that
country will apply to him or her to the extent the Company determines that
applying such terms and conditions is necessary or advisable for legal or
administrative reasons.

(h)Choice of Law; Choice of Forum.  The Plan, this Agreement, these Shares of
Restricted Stock, and all determinations made and actions taken under the Plan,
to the extent not otherwise governed by the laws of the United States, will be
governed by the laws of the State of Delaware without giving effect to
principles of conflicts of law. For purposes of litigating any dispute that
arises under the Plan, the Participant’s acceptance of these Shares of

- 8 -

{01368/0003/00217497.1}

--------------------------------------------------------------------------------

 

Restricted Stock is his or her consent to the jurisdiction of the State of
Delaware and his or her agreement that any such litigation will be conducted in
the Delaware Court of Chancery or the federal courts for the United States for
the District of Delaware and no other courts, regardless of where he or she is
performing services.

(i)Modifications to the Agreement.  The Plan and this Agreement constitute the
entire understanding of the parties on the subjects covered. The Participant
expressly warrants that he or she is not accepting this Agreement in reliance on
any promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company. The
Company reserves the right to revise the Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of the Participant, to
comply with other Applicable Laws.

(j)Waiver.  The Participant acknowledges that a waiver by the Company of a
breach of any provision of this Agreement will not operate or be construed as a
waiver of any other provision of this Agreement or of any subsequent breach of
this Agreement by him or her.

 

 

 

 

- 9 -

{01368/0003/00217497.1}

--------------------------------------------------------------------------------

 

EXHIBIT B

APPENDIX TO RESTRICTED STOCK AGREEMENT

Terms and Conditions

This Appendix to Restricted Stock Agreement (the “Appendix”) includes additional
terms and conditions that govern these Shares of Restricted Stock granted to the
Participant under the Plan if he or she resides in one of the countries listed
below on the Grant Date or he or she moves to one of the listed countries.

Notifications

This Appendix may also include information regarding exchange controls and
certain other issues of which the Participant should be aware with respect to
participation in the Plan. The information is based on the securities, exchange
control, and other Applicable Laws in effect in the respective countries as of
__________, 20__. Such Applicable Laws are often complex and change frequently.
As a result, the Company strongly recommends that the Participant not rely on
the information in this Appendix as the only source of information relating to
the consequences of participation in the Plan because the information may be out
of date at the time the Participant sells Shares acquired under the Plan.

In addition, the information contained in this Appendix is general in nature and
may not apply to the Participant’s particular situation, and the Company is not
in a position to assure him or her of a particular result. The Participant is
advised to seek appropriate professional advice as to how the Applicable Laws in
his or her country may apply to his or her situation.

Finally, if the Participant is a citizen or resident of a country other than the
one in which he or she is currently working, transfers employment after these
Shares of Restricted Stock are granted, or is considered a resident of another
country for local law purposes, the information in this Appendix may not apply
to him or her, and the Administrator will determine to what extent the terms and
conditions in this Appendix apply.

 

 

 

- 10 -

{01368/0003/00217497.1}

--------------------------------------------------------------------------------

 

GENPREX, INC.
2018 EQUITY INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK UNIT AWARD
AND RESTRICTED STOCK UNIT AGREEMENT

Capitalized terms that are not defined in this Notice of Restricted Stock Unit
Award and Restricted Stock Unit Agreement (the “Notice of Grant”), the Terms and
Conditions of Restricted Stock Unit Award, or any of the exhibits to these
documents (all together, the “Agreement”) have the meanings given to them in the
Genprex, Inc. 2018 Equity Incentive Plan (the “Plan”).

The Participant has been granted this Restricted Stock Unit (“RSU”) award
according to the terms below and subject to the terms and conditions of the Plan
and this Agreement, as follows:

Participant

 

Grant Number

 

Grant Date

 

Vesting Start Date

 

Number of RSUs Granted

 

 

Vesting Schedule:

Unless the vesting is accelerated, these RSUs will vest on the following
schedule:

If the Participant continues to be a Service Provider through each such date,
25% of these RSUs will vest on the 1-year anniversary of the Vesting Start Date,
and 1/16th of these RSUs will vest each quarter thereafter on the same day of
the month as the Vesting Start Date (or if there is no corresponding day in a
given month, then on the last day of that month). All vesting will be rounded in
accordance with Section 3(f) of the Plan.

If the Participant ceases to be a Service Provider for any or no reason before
he or she fully vests in these RSUs, the unvested RSUs will terminate according
to the terms of Section 5 of this Agreement.

The Participant’s signature below indicates that:

(i)He or she agrees that this Restricted Stock Unit award is granted under and
governed by the terms and conditions of the Plan and this Agreement, including
their exhibits and appendices.

- 1 -

{01368/0003/00217497.1}

--------------------------------------------------------------------------------

 

(ii)He or she understands that the Company is not providing any tax, legal, or
financial advice and is not making any recommendations regarding his or her
participation in the Plan or his or her acquisition or sale of Shares.

(iii)He or she has reviewed the Plan and this Agreement, has had an opportunity
to obtain the advice of personal tax, legal, and financial advisors prior to
signing this Agreement, and fully understands all provisions of the Plan and
Agreement. He or she will consult with his or her own personal tax, legal, and
financial advisors before taking any action related to the Plan.

(iv)He or she has read and agrees to each provision of Section 10 of this
Agreement.

(v)He or she will notify the Company of any change to the contact address below.

 

PARTICIPANT

 

 

 

Signature

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

- 2 -

{01368/0003/00217497.1}

--------------------------------------------------------------------------------

 

EXHIBIT A

TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AWARD

1.Grant.  The Company grants the Participant an award of RSUs as described in
the Notice of Grant.  If there is a conflict between the Plan, this Agreement,
or any other agreement with the Participant governing these RSUs, those
documents will take precedence and prevail in the following order: (a) the Plan,
(b) the Agreement, and (c) any other agreement between the Company and the
Participant governing these RSUs.

2.Company’s Obligation to Pay.  Each RSU is a right to receive a Share on the
date it vests.  Until an RSU vests, the Participant has no right to payment of
the Share.  Before a vested RSU is paid, the RSU is an unsecured obligation of
the Company, payable (if at all) only from the Company’s general assets.  A
vested RSU will be paid to the Participant (or in the event of his or her death,
to his or her estate) in whole Shares as soon as practicable after vesting (but
no later than 60 days following the vesting date), subject to him or her
satisfying any obligations for Tax-Related Items (as defined in Section 7 of
this Agreement) and any delay in payment required under Section 7 of this
Agreement.  The Participant cannot specify (directly or indirectly) the taxable
year of the payment of any vested RSU under this Agreement.

3.Vesting.  These RSUs will vest only under the Vesting Schedule in the Notice
of Grant, Section 4 of this Agreement, or Section 14 of the Plan.  RSUs
scheduled to vest on a certain date or upon the occurrence of a certain
condition will not vest unless the Participant continues to be a Service
Provider until the time such vesting is scheduled to occur.  The Administrator
may modify the Vesting Schedule according to its authority under the Plan if the
Participant takes a leave of absence or has a reduction in hours worked.

4.Administrator Discretion.  The Administrator has the discretion to accelerate
the vesting of any RSUs at any time, subject to the terms of the Plan.  In that
case, those RSUs will be vested as of the date specified by the Administrator.

5.Forfeiture upon Termination of Status as a Service Provider.  Upon the
Participant’s termination as a Service Provider for any reason, these RSUs will
immediately stop vesting, and on the 30th day following the Termination of
Status Date (or any earlier date on or following the Termination of Status Date
determined by the Administrator), any of these RSUs that have not yet vested
will be forfeited by the Participant, subject to Applicable Laws.  The date of
the Participant’s termination as a Service Provider is detailed in Section 3(c)
of the Plan.

6.Death of Participant.  Any distribution or delivery to be made to the
Participant under this Agreement will, if he or she is then deceased, be made to
the administrator or executor of his or her estate or, if the Administrator
permits, his or her designated beneficiary.  Any such transferee must furnish
the Company with (a) written notice of his or her status as transferee, and (b)
evidence satisfactory to the Company to establish the validity of the transfer
and compliance with any laws or regulations that apply to the transfer.

- 1 -

{01368/0003/00217497.1}

--------------------------------------------------------------------------------

 

7.Tax Obligations.  

(a)Tax Withholding.

(i)No Shares will be issued to the Participant until he or she makes
satisfactory arrangements (as determined by the Administrator) for the payment
of income, employment, social security, payroll tax, fringe benefit tax, payment
on account, or other tax-related items related to his or her participation in
the Plan and legally applicable to him or her that the Administrator determines
must be withheld (“Tax-Related Items”), including those that result from the
grant, vesting, or payment of these RSUs, the subsequent sale of Shares acquired
pursuant to such payment, or the receipt of any dividends. If the Participant is
a non-U.S. employee, the method of payment of Tax-Related Items may be
restricted by any Appendix. If the Participant fails to make satisfactory
arrangements for the payment of any Tax-Related Items under this Agreement when
any of these RSUs otherwise are supposed to vest or Tax-Related Items related to
RSUs otherwise are due, he or she will permanently forfeit the applicable RSUs
and any right to receive Shares under such RSUs, and such RSUs will be returned
to the Company at no cost to the Company.

(ii)The Company has the right (but not the obligation) to satisfy any
Tax-Related Items by withholding from proceeds of a sale of Shares acquired upon
payment of these RSUs arranged by the Company (on the Participant’s behalf
pursuant to this authorization without further consent), and this will be the
method by which such tax withholding obligations are satisfied until the Company
determines otherwise, subject to Applicable Laws.

(iii)The Company also has the right (but not the obligation) to satisfy any
Tax-Related Items by reducing the number of Shares otherwise deliverable to the
Participant.

(iv)Further, if the Participant is subject to taxation in more than one
jurisdiction between the Grant Date and the date of any relevant taxable or tax
withholding event, the Company and/or any member of the Company Group for whom
he or she is performing services (each, an “Employer”) or former Employer(s) may
withhold or account for tax in more than one jurisdiction.

(v)Regardless of any action of the Company or the Employer(s), the Participant
acknowledges that the ultimate liability for all Tax-Related Items is and
remains his or her responsibility and may exceed the amount actually withheld by
the Company or the Employer(s). The Participant further acknowledges that the
Company and the Employer(s) (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of these RSUs and (2) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of these RSUs to reduce or eliminate his or
her liability for Tax-Related Items or achieve any particular tax result.

(b)Code Section 409A.  This Section 7(b) does not apply if the Participant is
not a U.S. taxpayer.

(i)If the vesting of any RSUs is accelerated in connection with a termination of
the Participant’s status as a Service Provider that is a “separation from
service”

- 2 -

{01368/0003/00217497.1}

--------------------------------------------------------------------------------

 

within the meaning of Code Section 409A and (x) the Participant is a “specified
employee” within the meaning of Code Section 409A at that time and (y) the
payment of such accelerated RSUs would result in the imposition of additional
tax under Code Section 409A if paid to the Participant within the 6-month period
following such termination, then the accelerated RSUs will not be paid until the
first day after the 6-month period ends.

(ii)If the Participant’s status as a Service Provider terminates due to death or
the Participant dies after he or she stops being a Service Provider, the delay
under Section 7(b)(i) of this Agreement will not apply, and these RSUs will be
paid in Shares to the Participant’s estate as soon as practicable.

(iii)All payments and benefits under this Agreement are intended to be exempt
from Code Section 409A or comply with any requirements necessary to avoid the
imposition of additional tax under Code Section 409A(a)(1)(B) so that none of
these RSUs or Shares issuable upon the vesting of RSUs will be subject to the
additional tax imposed under Code Section 409A, and any ambiguities will be
interpreted according to that intent.

(iv) Each payment under this Agreement is a separate payment under Treasury
Regulations Section 1.409A-2(b)(2).

8.Forfeiture or Clawback.  These RSUs (including any proceeds, gains or other
economic benefit received by the Participant from any subsequent sale of Shares
issued upon payment of the RSUs) will be subject to any compensation recovery or
clawback policy implemented by the Company before or after the date of this
Agreement.  This includes any clawback policy adopted to comply with the
requirements of Applicable Laws.

9.Rights as Stockholder.  The Participant’s rights as a stockholder of the
Company (including the right to vote and to receive dividends and distributions)
will not begin until Shares have been issued and recorded on the records of the
Company or its transfer agents or registrars.

10.Acknowledgements and Agreements.  The Participant’s signature on the Notice
of Grant accepting these RSUs indicates that:

(a)HE OR SHE ACKNOWLEDGES AND AGREES THAT THE VESTING OF THESE RSUS IS EARNED
ONLY BY CONTINUING AS A SERVICE PROVIDER AND THAT BEING HIRED OR BEING GRANTED
THESE RSUS WILL NOT RESULT IN VESTING.

(b)HE OR SHE FURTHER ACKNOWLEDGES AND AGREES THAT THESE RSUS AND THIS AGREEMENT
DO NOT CREATE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL AND DOES NOT
INTERFERE IN ANY WAY WITH HIS OR HER RIGHT OR THE RIGHT OF THE EMPLOYER(S) TO
TERMINATE HIS OR HER RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR
WITHOUT CAUSE, SUBJECT TO APPLICABLE LAWS.

(c)The Participant agrees that this Agreement and its incorporated documents
reflect all agreements on its subject matters and that he or she is not
accepting this Agreement

- 3 -

{01368/0003/00217497.1}

--------------------------------------------------------------------------------

 

based on any promises, representations, or inducements other than those
reflected in the Agreement.

(d)The Participant agrees that the Company’s delivery of any documents related
to the Plan or these RSUs (including the Plan, the Agreement, the Plan’s
prospectus, and any reports of the Company provided generally to the Company’s
stockholders) to him or her may be made by electronic delivery, which may
include the delivery of a link to a Company intranet or to the Internet site of
a third party involved in administering the Plan, the delivery of the document
via e-mail, or any other means of electronic delivery specified by the Company.
If the attempted electronic delivery of such documents fails, the Participant
will be provided with a paper copy of the documents. The Participant
acknowledges that he or she may receive from the Company a paper copy of any
documents that were delivered electronically at no cost to him or her by
contacting the Company by telephone or in writing. The Participant may revoke
his or her consent to the electronic delivery of documents or may change the
electronic mail address to which such documents are to be delivered (if the
Participant has provided an electronic mail address) at any time by notifying
the Company of such revoked consent or revised e-mail address by telephone,
postal service or electronic mail. Finally, the Participant understands that he
or she is not required to consent to electronic delivery of documents.

(e)The Participant may deliver any documents related to the Plan or these RSUs
to the Company by e-mail or any other means of electronic delivery approved by
the Administrator, but he or she must provide the Company or any designated
third party administrator with a paper copy of any documents if his or her
attempted electronic delivery of such documents fails.

(f)The Participant accepts that all good faith decisions or interpretations of
the Administrator regarding the Plan and Awards under the Plan are binding,
conclusive, and final. No member of the Administrator will be personally liable
for any such decisions or interpretations.

(g)The Participant agrees that the Plan is established voluntarily by the
Company, is discretionary in nature, and may be amended, suspended, or
terminated by the Company at any time, to the extent permitted by the Plan.

(h)The Participant agrees that the grant of these RSUs is voluntary and
occasional and does not create any contractual or other right to receive future
grants of restricted stock units or benefits in lieu of restricted stock units,
even if restricted stock units have been granted in the past.

(i)The Participant agrees that any decisions regarding future Awards will be in
the Company’s sole discretion.

(j)The Participant agrees that he or she is voluntarily participating in the
Plan.

(k)The Participant agrees that these RSUs and any Shares acquired under these
RSUs are not intended to replace any pension rights or compensation.

- 4 -

{01368/0003/00217497.1}

--------------------------------------------------------------------------------

 

(l)The Participant agrees that these RSUs, any Shares acquired under these RSUs,
and their income and value are not part of normal or expected compensation for
any purpose, including for calculating any severance, resignation, termination,
redundancy, dismissal, end-of-service payments, bonuses, holiday pay,
long-service awards, pension or retirement or welfare benefits, or similar
payments.

(m)The Participant agrees that the future value of the Shares underlying these
RSUs is unknown, indeterminable, and cannot be predicted with certainty.

(n)The Participant agrees that, for purposes of these RSUs, his or her
engagement as a Service Provider is terminated as of the Termination of Status
Date (regardless of the reason for such termination and whether or not the
termination is later found to be invalid or in breach of employment laws in the
jurisdiction where he or she is a Service Provider or the terms of his or her
service agreement, if any), unless otherwise expressly provided in this
Agreement or determined by the Administrator.

(o)The Participant agrees that any right to vest in these RSUs terminates as of
the Termination of Status Date and will not be extended by any notice period
(e.g., the period that he or she is a Service Provider would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws (including common law, if applicable) in the
jurisdiction where he or she is a Service Provider or by his or her service
agreement or employment agreement, if any, unless he or she is providing bona
fide services during such time).

(p)The Participant agrees that the Administrator has the exclusive discretion to
determine when he or she is no longer actively providing services for purposes
of these RSUs (including whether he or she is still considered to be providing
services while on a leave of absence).

(q)The Participant agrees that no member of the Company Group is liable for any
foreign exchange rate fluctuation between the Participant’s local currency and
the United States Dollar that may affect the value of these RSUs or of any
amounts due to him or her from the payment of these RSUs or the subsequent sale
of any Shares acquired upon such payment.

(r)The Participant agrees that he or she has no claim or entitlement to
compensation or damages from any forfeiture of these RSUs resulting from the
termination of his or her status as a Service Provider (for any reason
whatsoever, whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where he or she is a Service Provider or the terms of
his or her service agreement, if any), and in consideration of the grant of
these RSUs to which he or she is otherwise not entitled, he or she irrevocably
agrees never to institute any claim against the Company or any member of the
Company Group, waives his or her ability (if any) to bring any such claim, and
releases the Company and all members of the Company Group from any such claim.
If any such claim is nevertheless allowed by a court of competent jurisdiction,
then the Participant’s participation in the Plan constitutes his or her
irrevocable agreement to not pursue such claim and to execute any and all
documents necessary to request dismissal or withdrawal of such claim.

- 5 -

{01368/0003/00217497.1}

--------------------------------------------------------------------------------

 

11.Miscellaneous.

(a)Address for Notices.  Any notice to be given to the Company under the terms
of this Agreement must be addressed to the Company at Genprex, Inc., 100
Congress Avenue, Suite 2000, Austin, TX 78701 until the Company designates
another address in writing.

(b)Non-Transferability of RSUs.  These RSUs may not be transferred other than by
will or the laws of descent or distribution.

(c)Binding Agreement.  If any RSUs are transferred, this Agreement will be
binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors, and assigns of the parties to this Agreement.

(d)Additional Conditions to Issuance of Stock. If the Company determines that
the listing, registration, qualification, or rule compliance of the Common Stock
on any securities exchange or under any state, federal, or foreign law or the
tax code and related regulations or the consent or approval of any governmental
regulatory authority is necessary or desirable as a condition to the issuance of
Shares to the Participant (or his or her estate), the Company will try to meet
the requirements of any such state, federal, or foreign law or securities
exchange and to obtain any such consent or approval of any such governmental
authority or securities exchange, but the Shares will not be issued until such
conditions have been met in a manner acceptable to the Company.

(e)Captions.  Captions provided in this Agreement are for convenience only and
are not to serve as a basis for interpretation or construction of this
Agreement.

(f)Agreement Severable. If any provision of this Agreement is held invalid or
unenforceable, that provision will be severed from the remaining provisions of
this Agreement and the invalidity or unenforceability will have no effect on the
remainder of the Agreement.

(g)Non-U.S. Appendix. These RSUs are subject to any special terms and conditions
set forth in any appendix to this Agreement for the Participant’s country (the
“Appendix”). If the Participant relocates to a country included in the Appendix,
the special terms and conditions for that country will apply to him or her to
the extent the Company determines that applying such terms and conditions is
necessary or advisable for legal or administrative reasons.

(h)Choice of Law; Choice of Forum.  The Plan, this Agreement, these RSUs, and
all determinations made and actions taken under the Plan, to the extent not
otherwise governed by the laws of the United States, will be governed by the
laws of the State of Delaware without giving effect to principles of conflicts
of law. For purposes of litigating any dispute that arises under the Plan, the
Participant’s acceptance of these RSUs is his or her consent to the jurisdiction
of the State of Delaware and his or her agreement that any such litigation will
be conducted in the Delaware Court of Chancery or the federal courts for the
United States for the District of Delaware and no other courts, regardless of
where he or she is performing services.

(i)Modifications to the Agreement.  The Plan and this Agreement constitute the
entire understanding of the parties on the subjects covered. The Participant

- 6 -

{01368/0003/00217497.1}

--------------------------------------------------------------------------------

 

expressly warrants that he or she is not accepting this Agreement in reliance on
any promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company. The
Company reserves the right to revise the Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of the Participant, to
comply with Code Section 409A, to otherwise avoid imposition of any additional
tax or income recognition under Code Section 409A in connection with these RSUs,
or to comply with other Applicable Laws.

(j)Waiver.  The Participant acknowledges that a waiver by the Company of a
breach of any provision of this Agreement will not operate or be construed as a
waiver of any other provision of this Agreement or of any subsequent breach of
this Agreement by him or her.

 

 

- 7 -

{01368/0003/00217497.1}

--------------------------------------------------------------------------------

 

EXHIBIT B

APPENDIX TO RESTRICTED STOCK UNIT AGREEMENT

Terms and Conditions

This Appendix to Restricted Stock Unit Agreement (the “Appendix”) includes
additional terms and conditions that govern these RSUs granted to the
Participant under the Plan if he or she resides in one of the countries listed
below on the Grant Date or he or she moves to one of the listed countries.

Notifications

This Appendix may also include information regarding exchange controls and
certain other issues of which the Participant should be aware with respect to
participation in the Plan. The information is based on the securities, exchange
control, and other Applicable Laws in effect in the respective countries as of
September 1, 2017. Such Applicable Laws are often complex and change frequently.
As a result, the Company strongly recommends that the Participant not rely on
the information in this Appendix as the only source of information relating to
the consequences of participation in the Plan because the information may be out
of date at the time the Participant sells Shares acquired under the Plan.

In addition, the information contained in this Appendix is general in nature and
may not apply to the Participant’s particular situation, and the Company is not
in a position to assure him or her of a particular result. The Participant is
advised to seek appropriate professional advice as to how the Applicable Laws in
his or her country may apply to his or her situation.

Finally, if the Participant is a citizen or resident of a country other than the
one in which he or she is currently working, transfers employment after these
RSUs are granted, or is considered a resident of another country for local law
purposes, the information in this Appendix may not apply to him or her, and the
Administrator will determine to what extent the terms and conditions in this
Appendix apply.

 

 

 

9946958_1.docx

- 1 -

{01368/0003/00217497.1}